Exhibit 10.11

EXECUTION VERSION

AMENDED AND RESTATED

COLLATERAL TRUST AGREEMENT

dated as of October 26, 2015

and amended and restated as of March 15, 2017

among

EXCO RESOURCES, INC.,

as the Company,

the Grantors and Guarantors from time to time party hereto,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent under the Senior Third Lien Credit Agreement,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent under the Junior Third Lien Credit Agreement,

the other Parity Lien Debt Representatives from time to time party hereto,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Senior Third Lien Collateral Trustee,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Junior Third Lien Collateral Trustee,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1   DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1

 

Defined Terms

     3  

Section 1.2

 

Rules of Interpretation

     14   ARTICLE 2   THE TRUST ESTATE

Section 2.1

 

Declaration of Trust

     15  

Section 2.2

 

Collateral Shared Equally and Ratably

     16  

Section 2.3

 

Similar Collateral and Agreements

     16  

Section 2.4

 

Effectiveness in Insolvency or Liquidation Proceedings, Separate Classification

     17  

Section 2.5

 

Certain Bankruptcy Matters

     17   ARTICLE 3   OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

Section 3.1

 

Appointment and Undertaking of the Collateral Trustee

     18  

Section 3.2

 

Release or Subordination of Liens

     20  

Section 3.3

 

Enforcement of Liens

     20  

Section 3.4

 

Application of Proceeds

     22  

Section 3.5

 

Powers of the Collateral Trustee

     24  

Section 3.6

 

Documents and Communications

     24  

Section 3.7

 

For Sole and Exclusive Benefit of Holders of Parity Lien Obligations

     24  

Section 3.8

 

Additional Parity Lien Debt

     25  

Section 3.9

 

Post-Petition Interest

     27  

Section 3.10

 

Reinstatement

     27   ARTICLE 4   OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER
GRANTORS

Section 4.1

 

Release of Liens on Collateral

     28  

Section 4.2

 

Delivery of Copies to Parity Lien Representatives

     30  

Section 4.3

 

Collateral Trustee not Required to Serve, File or Record

     30  

Section 4.4

 

Release of Liens

     30  



--------------------------------------------------------------------------------

ARTICLE 5   IMMUNITIES OF THE COLLATERAL TRUSTEE

Section 5.1

 

No Implied Duty

     30  

Section 5.2

 

Appointment of Agents and Advisors

     31  

Section 5.3

 

Other Agreements

     31  

Section 5.4

 

Solicitation of Instructions

     31  

Section 5.5

 

Limitation of Liability

     32  

Section 5.6

 

Documents in Satisfactory Form

     32  

Section 5.7

 

Entitled to Rely

     32  

Section 5.8

 

Parity Lien Debt Default

     32  

Section 5.9

 

Actions by Collateral Trustee

     32  

Section 5.10

 

Security or Indemnity in favor of the Collateral Trustee

     33  

Section 5.11

 

Rights of the Collateral Trustee

     33  

Section 5.12

 

Limitations on Duty of Collateral Trustee in Respect of Collateral

     33  

Section 5.13

 

Assumption of Rights, Not Assumption of Duties

     34  

Section 5.14

 

No Liability for Clean Up of Hazardous Materials

     34  

Section 5.15

 

Other Relationships with the Company, Grantors or Guarantors

     35   ARTICLE 6   RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

Section 6.1

 

Resignation or Removal of Collateral Trustee

     35  

Section 6.2

 

Appointment of Successor Collateral Trustee

     36  

Section 6.3

 

Succession

     36  

Section 6.4

 

Merger, Conversion or Consolidation of Collateral Trustee

     36  

Section 6.5

 

Concerning the Collateral Trustee and the Parity Lien Representatives

     37   ARTICLE 7   MISCELLANEOUS PROVISIONS

Section 7.1

 

Amendment

     38  

Section 7.2

 

Voting

     40  

Section 7.3

 

Further Assurances

     40  

Section 7.4

 

Successors and Assigns

     41  

Section 7.5

 

Delay and Waiver

     41  

Section 7.6

 

Notices

     41  

Section 7.7

 

Entire Agreement

     43  

Section 7.8

 

Compensation; Expenses

     43  

Section 7.9

 

Indemnity

     44  

Section 7.10

 

Severability

     45  

Section 7.11

 

Headings

     45  

Section 7.12

 

Obligations Secured

     45  

Section 7.13

 

Governing Law

     45  

 

ii



--------------------------------------------------------------------------------

Section 7.14

 

Consent to Jurisdiction

     45  

Section 7.15

 

Waiver of Jury Trial

     46  

Section 7.16

 

Counterparts, Electronic Signatures

     46  

Section 7.17

 

Effectiveness

     46  

Section 7.18

 

Grantors and Additional Grantors

     46  

Section 7.19

 

Insolvency

     47  

Section 7.20

 

Rights and Immunities of Parity Lien Representatives

     47  

Section 7.21

 

Intercreditor Agreement

     47  

Section 7.22

 

Force Majeure

     48  

Section 7.23

 

U.S.A. Patriot Act

     48  

 

Exhibit A

  

[Form of] Additional Parity Lien Debt Certificate

Exhibit B

  

[Form of] Collateral Trust Joinder – Additional Debt

Exhibit C

  

[Form of] Collateral Trust Joinder – Additional Grantor

 

iii



--------------------------------------------------------------------------------

This Collateral Trust Agreement (as amended, supplemented, amended and restated
or otherwise modified form time to time in accordance with Section 7.1 hereof,
this “Agreement”) is dated as of October 26, 2015, and amended and restated as
of March 15, 2017 (the “Restatement Effective Date”), and is by and among EXCO
Resources, Inc., a Texas corporation (the “Company”), the Grantors and
Guarantors from time to time party hereto, Wilmington Trust, National
Association, as Senior Third Lien Administrative Agent (as defined below),
Wilmington Trust, National Association, as Senior Third Lien Collateral Trustee,
Wilmington Trust, National Association, as Junior Third Lien Administrative
Agent, Wilmington Trust, National Association, as Junior Third Lien Collateral
Trustee, and Wilmington Trust, National Association, as collateral trustee
hereunder (in such capacity and together with its successors in such capacity,
the “Collateral Trustee”).

RECITALS

WHEREAS, the Company intends to incur (on an exchange basis) term loans (the
“Senior Third Lien Term Loans”) pursuant to a 1.75 Lien Term Loan Credit
Agreement dated as of March 15, 2017 (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Senior
Third Lien Credit Agreement”) among the Company, the guarantors party thereto
from time to time, the lenders party thereto from time to time, Wilmington
Trust, National Association, as Administrative Agent (as defined therein) (in
such capacity and together with its successors in such capacity, the “Senior
Third Lien Administrative Agent”) and Wilmington Trust, National Association, as
Collateral Trustee (as defined therein) (in such capacity and together with its
successors in such capacity, the “Senior Third Lien Collateral Trustee”).

WHEREAS, the Company incurred term loans (the “Junior Third Lien Term Loans”
and, together with the Senior Third Lien Term Loans, “Term Loans”) pursuant to
an existing Term Loan Credit Agreement, dated as of October 19, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Junior Third Lien Credit Agreement”) among the Company,
the guarantors party thereto from time to time, the lenders party thereto from
time to time, Wilmington Trust, National Association, as Administrative Agent
(as defined therein) (in such capacity and together with its successors in such
capacity, the “Junior Third Lien Administrative Agent”) and Wilmington Trust,
National Association, as Collateral Trustee (as defined therein) (in such
capacity and together with its successors in such capacity, the “Junior Third
Lien Collateral Trustee”). For the avoidance of doubt, prior to the amendment
and restatement of this Agreement effectuated on the Restatement Effective Date,
the “Junior Third Lien Credit Agreement” was referred to hereunder as the
“Exchange Term Loan Agreement.”

WHEREAS, on October 26, 2015, (x) the Junior Third Lien Term Loans were
designated as Parity Lien Debt hereunder pursuant to an Additional Parity Lien
Debt Certificate and (y) the Junior Third Lien Administrative Agent was
designated as a Parity Lien Representative hereunder pursuant to a Collateral
Trust Joinder.

WHEREAS, (i) prior to, and following, the Restatement Effective Date, the
Company, the Grantors and the Guarantors secured, and shall continue to secure,
their Obligations under the Junior Third Lien Credit Agreement and any future
Parity Lien Debt and



--------------------------------------------------------------------------------

any other Parity Lien Obligations with Liens on all present and future
Collateral to the extent that such Liens have been provided for in the
applicable Parity Lien Security Documents and (ii) on and following the
Restatement Effective Date, the grant of Liens of the Grantors and Guarantors
hereunder and pursuant to the Junior Third Lien Credit Agreement Security
Documents and Senior Third Lien Credit Agreement Security Documents secures the
Obligations of the Grantors and Guarantors under the Senior Third Lien Credit
Agreement.

WHEREAS, this Agreement sets forth the terms on which each Parity Lien Secured
Party (other than the Collateral Trustee) has appointed the Collateral Trustee
to act as the collateral trustee for the present and future holders of the
Parity Lien Obligations to receive, hold, maintain, administer and distribute
the Collateral at any time delivered to the Collateral Trustee or the subject of
the Parity Lien Security Documents, and to enforce the Parity Lien Security
Documents and all interests, rights, powers and remedies of the Collateral
Trustee with respect thereto or thereunder and the proceeds thereof.

WHEREAS, on the Restatement Effective Date, (x) in connection with the
incurrence (on an exchange basis) of the Senior Third Lien Term Loans, the term
loans under that certain Term Loan Credit Agreement dated as of October 19,
2015, among the Company, the guarantors party thereto from time to time, the
lenders party thereto from time to time and, Hamblin Watsa Investment Counsel
Ltd., as Administrative Agent, shall have been repaid in full (and, for the
avoidance of doubt, with it being understood that prior to the amendment and
restatement of this Agreement effectuated on the Restatement Effective Date,
such Term Loan Credit Agreement was referred to hereunder as the “Second Lien
Credit Agreement”), (y) the Senior Third Lien Administrative Agent, to reflect
its designation as Parity Lien Representative hereunder in respect of the Senior
Third Lien Credit Agreement, will execute and deliver to the Collateral Trustee
a Collateral Trust Joinder in accordance with Section 3.8 and (z) in accordance
with Section 3.8 the Company will execute and deliver to the Collateral Trustee
an Additional Parity Lien Debt Certificate to designate the Indebtedness and
other Obligations (as defined in the Senior Third Lien Credit Agreement) under
the Senior Third Lien Credit Agreement Documents as Parity Lien Debt hereunder.

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

AGREEMENT

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Defined Terms. The following terms will have the following meanings:

“Act of Parity Lien Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of Parity Lien Debt representing the Required Parity Lien
Debtholders.

 

2



--------------------------------------------------------------------------------

“Additional Parity Lien Debt” has the meaning set forth in Section 3.8(b).

“Additional Parity Lien Debt Certificate” means a notice in substantially the
form of Exhibit A.

“Additional Secured Debt Designation” means the written agreement of the Parity
Lien Representative of holders of any Series of Parity Lien Debt (in accordance
with the terms of the indenture, credit agreement or other agreement governing
such Series of Parity Lien Debt), for the benefit of all holders of existing and
future Priority Lien Debt, the Priority Lien Collateral Agent, each existing and
future holder of Priority Liens, all holders of each existing and future Series
of Parity Lien Debt, the Collateral Trustee and each existing and future holder
of Parity Liens:

(1)    subject to Section 3.4 of this Agreement, that all Parity Lien
Obligations will be and are secured equally and ratably by all Parity Liens at
any time granted by the Company, any Grantor or any Guarantor to secure any
Obligations in respect of such Series of Parity Lien Debt, whether or not upon
property otherwise constituting Collateral for such Series of Parity Lien Debt,
and that, subject to Section 3.4 of this Agreement, all such Parity Liens will
be enforceable by the Collateral Trustee for the benefit of all holders of
Parity Lien Obligations equally and ratably;

(2)    that such Parity Lien Representative and the holders of Obligations in
respect of such Series of Parity Lien Debt are bound by the provisions of the
Intercreditor Agreement and this Agreement, including the provisions relating to
the ranking of Priority Liens, Parity Liens and Junior Liens and the order of
application of proceeds from the enforcement of Priority Liens, Parity Liens and
Junior Liens; and

(3)    appointing the Collateral Trustee and consenting to the terms of the
Intercreditor Agreement and the performance by the Collateral Trustee of, and
directing the Collateral Trustee to perform, its obligations under this
Agreement, the Parity Lien Security Documents and the Intercreditor Agreement,
together with all such powers as are reasonably incidental thereto.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. For purposes of this definition, a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise. For purposes of this definition, “controlling” and “controlled” shall
have meanings correlative thereto.

“Agreement” has the meaning set forth in the preamble.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in New York City or any other place of payment are
authorized or required by law or other governmental actions to close.

“Capital Stock” means:

(1)    in the case of a corporation, corporate stock or shares in the capital of
such corporation;

(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person; provided that any instrument evidencing Indebtedness convertible
or exchangeable into Capital Stock, whether or not such debt securities include
any right of participation with Capital Stock, shall not be deemed to be Capital
Stock unless and until such instrument is so converted or exchanged.

“Collateral” means all assets and property of the Company or a Grantor, whether
real, personal or mixed, wherever located and whether now owned or at any time
acquired after the earlier of the date of the Senior Third Lien Credit Agreement
or the date of the Junior Third Lien Credit Agreement by the Company or a
Grantor as to which a Lien has been granted under any of the Parity Lien
Security Documents to secure any of the Parity Lien Obligations.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trust Joinder” means (1) with respect to the provisions of this
Agreement relating to any Additional Parity Lien Debt, an agreement
substantially in the form of Exhibit B and (2) with respect to the provisions of
this Agreement relating to the addition of additional Grantors, an agreement
substantially in the form of Exhibit C.

“Company” has the meaning set forth in the preamble.

“Credit Agreement” means the “Priority Credit Agreement” as defined in the
Intercreditor Agreement.

 

4



--------------------------------------------------------------------------------

“Discharge of First-Out Obligations” means, except to the extent otherwise
provided in Section 3.10, payment in full, in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) constituting Dollars of all First-Out Obligations and the
concurrently termination of all commitments to extend credit under the Parity
Lien Documents relating thereto; provided that the Discharge of First-Out
Obligations shall not be deemed to have occurred if such payments are made with
the proceeds of other Parity Lien Obligations that constitute an exchange or
replacement for or a Refinancing of such First-Out Obligations.

“Discharge of Parity Lien Obligations” means, except to the extent otherwise
provided in Section 3.10, payment in full, in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) constituting Dollars of all Parity Lien Obligations and the
concurrently termination of all commitments to extend credit under the Parity
Lien Documents relating thereto; provided that the Discharge of Parity Lien
Obligations shall not be deemed to have occurred if such payments are made with
the proceeds of other Parity Lien Obligations that constitute an exchange or
replacement for or a Refinancing of such Parity Lien Obligations.

“Dollars” and the sign “$” shall each mean lawful money of the United States of
America.

“Financial Officer” of any Person means the Chief Financial Officer, Chief
Accounting Officer, principal accounting officer, Controller, Treasurer or
Assistant Treasurer of such Person.

“First-Out Obligations” means all Parity Lien Obligations in respect of the
Senior Third Lien Term Loans or that otherwise comprise clause (1) of the
definition of Parity Lien Debt.

“First-Out Secured Parties” means each holder of a First-Out Obligation,
including the Senior Third Lien Administrative Agent and the Senior Third Lien
Collateral Trustee.

“Grantor” means each of and “Grantors” means, collectively, the Company and the
Guarantors and any other Person (if any) that at any time provides collateral
security for any Parity Lien Obligations.

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof), of all or any
part of any Indebtedness or other obligations (and “Guaranteed” and
“Guaranteeing” shall have meanings that correspond to the foregoing).

“Guarantor” means any Person who has Guaranteed payment of any Parity Lien
Obligations, and their respective successors and assigns.

“Indebtedness” has the meaning assigned to such term in the Senior Third Lien
Credit Agreement or to such term or other similar term in any applicable Parity
Lien Document.

 

5



--------------------------------------------------------------------------------

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Parity Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Parity Lien Debt or the violation of, noncompliance with or liability under, any
law (including environmental laws) applicable to or enforceable against the
Company, any Subsidiary of the Company or any Grantor or Guarantor or any of the
Collateral and all reasonable costs and expenses (including reasonable fees and
expenses of legal counsel selected by the Indemnitee) incurred by any Indemnitee
in connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

“Indemnitee” has the meaning set forth in Section 7.9(a).

“Insolvency or Liquidation Proceeding” means:

(1)    any case commenced by or against the Company, any Grantor or any
Guarantor under the Bankruptcy Code or any other Bankruptcy Law, any other
proceeding for the reorganization, recapitalization or adjustment or marshaling
of the assets or liabilities of the Company, any Grantor or any Guarantor, any
receivership or assignment for the benefit of creditors relating to the Company,
any Grantor or any Guarantor or any similar case or proceeding relative to the
Company, any Grantor or any Guarantor or its creditors, as such, in each case
whether or not voluntary;

(2)    any liquidation, dissolution, marshaling of assets or liabilities or
other winding up of or relating to the Company, any Grantor or any Guarantor, in
each case whether or not voluntary and whether or not involving bankruptcy or
insolvency;

(3)    any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of the Company, any Grantor or any Guarantor; or

(4)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Company, any Grantor or any Guarantor are determined
and any payment or distribution is or may be made on account of such claims.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
October 26, 2015 and as amended and restated as of the date hereof, among the
Collateral Trustee, on behalf of itself and the holders of the Parity Lien
Obligations, the Priority Lien Collateral Agent, the Second Lien Collateral
Trustee, and the other parties from time to time party thereto, as the same may
be amended, restated, supplemented or otherwise modified or replaced from time
to time.

“Junior Third Lien Administrative Agent” has the meaning set forth in the
recitals.

“Junior Third Lien Collateral Trustee” has the meaning set forth in the
recitals.

 

6



--------------------------------------------------------------------------------

“Junior Third Lien Credit Agreement” has the meaning set forth in the recitals.

“Junior Third Lien Credit Agreement Documents” means the Junior Third Lien
Credit Agreement, the Intercreditor Agreement, the Junior Third Lien Credit
Agreement Security Documents and all other loan documents (including the Loan
Documents (as defined in the Junior Third Lien Credit Agreement)), notes,
guarantees, instruments and agreements governing or evidencing the Term Loans
(as defined in the Junior Third Lien Credit Agreement) and other obligations
under the Junior Third Lien Credit Agreement.

“Junior Third Lien Credit Agreement Guarantees” means any guarantee of the
obligations of the Company under the Junior Third Lien Credit Agreement
Documents and the Term Loans (as defined in the Junior Third Lien Credit
Agreement) by any Restricted Subsidiary (as defined in the Junior Third Lien
Credit Agreement) in accordance with the provisions of the Junior Third Lien
Credit Agreement Documents.

“Junior Third Lien Credit Agreement Security Agreement” means the Security
Agreement, dated as of October 26, 2015, among the Company, the Grantors and
Guarantors party thereto and the Collateral Trustee, on behalf of itself and the
Parity Lien Secured Parties, as the same may be amended, supplemented or
otherwise modified or replaced from time to time. For the avoidance of doubt, as
of the Restatement Effective Date the Junior Third Lien Credit Agreement
Security Agreement is (and is intended to be) documented pursuant to the same
Security Agreement as the Senior Third Lien Credit Agreement Security Agreement.

“Junior Third Lien Credit Agreement Security Documents” means this Agreement,
each Collateral Trust Joinder, the Junior Third Lien Credit Agreement Security
Agreement and all other security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, collateral agency agreements, control
agreements or other grants or transfers for security executed and delivered by
the Company, any Grantor or any Guarantor creating (or purporting to create) a
Lien upon Collateral in favor of the Junior Third Lien Collateral Trustee (or
the Collateral Trustee, as the case may be), for the benefit of the Secured
Parties (as defined in the Junior Third Lien Credit Agreement) (or the Parity
Lien Secured Parites, as the case may be), in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 7.1. For the avoidance of doubt, as of the
Restatement Effective Date the Junior Third Lien Credit Agreement Security
Documents are (and are intended to be) documented pursuant to the same
documentation as the Senior Third Lien Credit Agreement Security Documents.

“Junior Third Lien Debt” means the Junior Third Lien Term Loans, the
“Obligations” (as such term is defined in the Junior Third Lien Credit
Agreement) and Junior Third Lien Credit Agreement Guarantees thereof (including
replacements of such Parity Lien Debt with other Parity Lien Debt that is
secured equally and ratably with the Junior Third Lien Term Loans by a Parity
Lien to the extent contemplated and permitted by the Intercreditor Agreement)
and all other Obligations in respect of the foregoing.

“Junior Third Lien Term Loans” has the meaning set forth in the recitals.

 

7



--------------------------------------------------------------------------------

“Last-Out Obligations” means all outstanding Parity Lien Obligations other than
First-Out Obligations.

“Last-Out Secured Parties” means each holder of a Last-Out Obligation, including
the Junior Third Lien Administrative Agent and the Junior Third Lien Collateral
Trustee.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to give a security interest therein and any filing of or agreement to
give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction or Production Payments and Reserve Sales and the
like payable out of Oil and Gas Properties; provided that in no event shall an
operating lease be deemed to constitute a Lien.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization that
(A) does not provide for the Discharge of First-Out Obligations in full, in cash
on the effective date of such plan or (B) that has not been approved by either
(x) the Required Lenders (as defined in the Senior Third Lien Credit Agreement)
or (y) the Second Lien Majority Holders.

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest at the rate provided for in the Parity Lien Documents
(including default interest), premium (if any, and including any “make-whole”
amount), fees, indemnifications, reimbursements, expenses and other liabilities
payable under the documentation governing any Indebtedness, in each case whether
incurred before or after commencement of an Insolvency or Liquidation
Proceeding, and, in each case, whether or not allowed or allowable in an
Insolvency or Liquidation Proceeding.

“Officers’ Certificate” means a certificate signed by two officers of the
Company, one of whom must be either the principal executive officer or a
Financial Officer, as applicable.

“Oil and Gas Properties” has the meaning assigned to such term in the
Intercreditor Agreement.

“Opinion of Counsel” means a written opinion, in form and substance reasonably
acceptable to the Collateral Trustee, of counsel who shall be reasonably
acceptable to the Collateral Trustee. Opinions of Counsel required to be
delivered under this Agreement may have qualifications customary for opinions of
the type required and counsel delivering such Opinions of Counsel may rely as to
factual matters on certificates of the Company or governmental or other
officials customary for opinions of the type required.

“Parity Lien” means a Lien granted by the Company or any Grantor in favor of the
Collateral Trustee pursuant to a Parity Lien Security Document, at any time,
upon any property of the Company or such Grantor to secure Parity Lien
Obligations.

 

8



--------------------------------------------------------------------------------

“Parity Lien Debt” means:

(1)    the Senior Third Lien Debt;

(2)    the Junior Third Lien Debt; and

(3)    any other Indebtedness (other than intercompany Indebtedness owing to the
Company or its Subsidiaries) of the Company, any Grantor or any Guarantor
(including replacements of Parity Lien Debt with other Parity Lien Debt to the
extent contemplated and permitted by the Intercreditor Agreement) that is
permitted to be incurred under Section 6.01(b)(3)(y) or Section 6.01(b)(3)(z) of
the Senior Third Lien Credit Agreement that is secured equally and ratably with
the Junior Third Lien Term Loans by a Parity Lien that was permitted to be
incurred under clause (c)(y) of the definition of “Permitted Liens” (as defined
in the Senior Third Lien Credit Agreement) and also permitted to be incurred and
so secured under each applicable Secured Debt Document; provided that in the
case of any Indebtedness referred to in clause (3) of this definition, that:

(a)    on or before the date on which such Indebtedness is incurred by the
Company, any Grantor or any Guarantor, such Indebtedness is designated by the
Company, in an Additional Parity Lien Debt Certificate executed and delivered in
accordance with Section 3.8(b), as “Junior Third Lien Debt” for the purposes of
the Senior Third Lien Credit Agreement and this Agreement; provided, further,
that no such Indebtedness may be designated as both (x) Parity Lien Debt and
(y) either or both Priority Lien Debt or Second Lien Debt;

(b)    such Indebtedness is governed by an indenture, credit agreement or other
agreement that includes an Additional Secured Debt Designation;

(c)    the Parity Lien Representative for such Indebtedness executes and
delivers a Collateral Trust Joinder in accordance with Section 3.8(b); and

(d)    all other requirements set forth in Section 3.8 have been complied with.

“Parity Lien Debt Default” means any “Event of Default” as defined in the Senior
Third Lien Credit Agreement, Junior Third Lien Credit Agreement, or any similar
event or condition set forth in any other Parity Lien Document that causes, or
permits holders of the applicable Series of Parity Lien Debt outstanding
thereunder (with or without the giving of notice or lapse of time, or both, and
whether or not notice has been given or time has lapsed) to cause, the Parity
Lien Debt outstanding thereunder to become immediately due and payable.

“Parity Lien Documents” means, collectively, the Senior Third Lien Credit
Agreement Documents, the Junior Third Lien Credit Agreement Documents and any
additional indenture, supplemental indenture, credit agreement or other
agreement governing each other Series of Parity Lien Debt and the Parity Lien
Security Documents.

 

9



--------------------------------------------------------------------------------

“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect thereof, including any “Obligations” (as defined in the Senior Third
Lien Credit Agreement) and any “Obligations” (as defined in the Junior Third
Lien Credit Agreement).

“Parity Lien Representative” means:

(1)    in the case of the Senior Third Lien Term Loans, the Senior Third Lien
Administrative Agent;

(2)    in the case of the Junior Third Lien Term Loans, the Junior Third Lien
Administrative Agent; or

(3)    in the case of any other Series of Parity Lien Debt, the trustee, agent
or representative of the holders of such Series of Parity Lien Debt who (A) is
appointed to act for the holders of such Series of Parity Lien Debt (for
purposes related to the administration of the Parity Lien Security Documents)
pursuant to the indenture, credit agreement or other agreement governing such
Series of Parity Lien Debt, together with its successors in such capacity, and
(B) that has executed a Collateral Trust Joinder.

“Parity Lien Secured Parties” means the holders of Parity Lien Obligations
(including, for the avoidance of doubt, the “Secured Parties” under and as
defined in the Senior Third Lien Credit Agreement and the “Secured Parties”
under and as defined in the Junior Third Lien Credit Agreement), the Senior
Third Lien Collateral Trustee, the Junior Third Lien Collateral Trustee, the
Collateral Trustee and each Parity Lien Representative.

“Parity Lien Security Documents” means this Agreement, each Collateral Trust
Joinder, the Senior Third Lien Credit Agreement (but only insofar as, and solely
to the extent that, the same grants a Lien on the Collateral), the Senior Third
Lien Credit Agreement Security Documents, the Junior Third Lien Credit Agreement
(but only insofar as, and solely to the extent that, the same grants a Lien on
the Collateral), the Junior Third Lien Credit Agreement Security Documents, and
all other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements or
other grants or transfers for security executed and delivered by the Company,
any Grantor or any Guarantor creating (or purporting to create) a Parity Lien
upon Collateral in favor of the Collateral Trustee, for the benefit of any of
the Parity Lien Secured Parties, in each case, as amended, modified, renewed,
restated or replaced, in whole or in part, from time to time, in accordance with
its terms and Section 7.1.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Priority Lien” has the meaning assigned to such term in the Intercreditor
Agreement.

 

10



--------------------------------------------------------------------------------

“Priority Lien Collateral Agent” means JPMorgan Chase Bank, N.A., as agent under
the Credit Agreement and any successor thereof in such capacity under the Credit
Agreement, and, from and after the date of execution and delivery of a Priority
Substitute Facility (as defined in the Intercreditor Agreement), the agent,
collateral agent, trustee or other representative of the lenders or holders of
the indebtedness and other Obligations evidenced thereunder or governed thereby,
in each case, together with its successors in such capacity.

“Priority Lien Debt” has the meaning assigned to such term in the Intercreditor
Agreement.

“Priority Lien Documents” has the meaning assigned to such term in the
Intercreditor Agreement.”

“Priority Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

“Priority Lien Representative” has the meaning assigned to the term “Senior
Priority Lien Representative” term in the Second Lien Indenture.

“Production Payments and Reserve Sales” means the grant or transfer by the
Company or a Restricted Subsidiary of the Company to any Person of a royalty,
overriding royalty, net profits interest, production payment (whether volumetric
or dollar denominated), partnership or other interest in oil and gas properties,
reserves or the right to receive all or a portion of the production or the
proceeds from the sale of production attributable to such properties, including
any such grants or transfers pursuant to incentive compensation programs on
terms that are reasonably customary in the oil and gas business for geologists,
geophysicists and other providers of technical services to the Company or a
Subsidiary of the Company.

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as Exhibit
1 to Exhibit A of this Agreement.

“Required Parity Lien Debtholders” means (x) until the Discharge of the
First-Out Obligations, the holders of 66 2/3% in aggregate principal amount of
all Parity Lien Debt (other than Party Lien Debt constituting Last-Out
Obligations) then outstanding, calculated in accordance with the provisions of
Section 7.2 and (y) thereafter, the holders of 66 2/3% in aggregate principal
amount of all Parity Lien Debt then outstanding, calculated in accordance with
the provisions of Section 7.2. For purposes of this definition, Parity Lien Debt
registered in the name of, or beneficially owned by, the Company or any
Affiliate of the Company will be deemed not to be outstanding; provided, that
for purposes of such restriction Fairfax Financial Holdings Limited, Energy
Strategic Advisory Services LLC, Oaktree Capital Management and LS Power Group
and their respective Affiliates and subsidiaries (other than the Company and its
Subsidiaries) shall not be deemed to be Affiliates of the Company.

“Restatement Effective Date” has the meaning set forth in the preamble.

“Restricted Subsidiary” has the meaning assigned to such term in the Senior
Third Lien Credit Agreement.

 

11



--------------------------------------------------------------------------------

“Second Lien” has the meaning assigned to the term “Second Lien” in the
Intercreditor Agreement.

“Second Lien Collateral Trustee” has the meaning assigned to the term “Second
Lien Collateral Trustee” in the Intercreditor Agreement.

“Second Lien Indenture” means that certain Indenture dated as of March 15, 2017
among the Company, as the Issuer (as defined therein), certain subsidiaries of
the Company, as guarantors, the Trustee (as defined therein) and the Second Lien
Collateral Trustee, as the same may be amended, supplemented, modified,
restated, refinanced or replaced on or prior to the Restatement Effective Date
and as may be amended, supplemented, modified, restated, refinanced or replaced
from time to time after the Restatement Effective Date in accordance with the
Intercreditor Agreement and with the same and/or different noteholders and/or
trustees in accordance with the Intercreditor Agreement.

“Second Lien Debt” has the meaning assigned to the term “Second Lien Debt” in
the Intercreditor Agreement.

“Second Lien Documents” has the meaning assigned to the term “Second Lien
Documents” in the Intercreditor Agreement.

“Second Lien Majority Holders” means the consent of the Holders (as defined in
the Second Lien Indenture) of a majority in principal amount of the then
outstanding Notes (including PIK Notes (each as defined in the Second Lien
Indenture) if any) voting as a single class (including consents obtained in
connection with a tender offer or exchange offer for, or purchase of, the Notes
(as defined in the Second Lien Indenture)).

“Second Lien Notes Trustee” means Wilmington Trust, National Association in its
capacity as Trustee (under and as defined in the Second Lien Indenture), and any
of its assignees or successors permitted in accordance with the Intercreditor
Agreement.

“Second Lien Security Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

“Secured Debt” means Priority Lien Debt, Second Lien Debt and Parity Lien Debt.

“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Parity Lien Documents.

“Senior Third Lien Administrative Agent” has the meaning set forth in the
recitals.

“Senior Third Lien Collateral Trustee” has the meaning set forth in the
recitals.

“Senior Third Lien Credit Agreement” has the meaning set forth in the recitals.

 

12



--------------------------------------------------------------------------------

“Senior Third Lien Credit Agreement Documents” means the Senior Third Lien
Credit Agreement, the Intercreditor Agreement, the Senior Third Lien Credit
Agreement Security Documents and all other loan documents (including the Loan
Documents (as defined in the Senior Third Lien Credit Agreement)), notes,
guarantees, instruments and agreements governing or evidencing the Term Loans
(as defined in the Senior Third Lien Credit Agreement) and other obligations
under the Senior Third Lien Credit Agreement.

“Senior Third Lien Credit Agreement Guarantees” means any guarantee of the
obligations of the Company under the Senior Third Lien Credit Agreement
Documents and the Term Loans (as defined in the Senior Third Lien Credit
Agreement) by any Restricted Subsidiary in accordance with the provisions of the
Senior Third Lien Credit Agreement Documents.

“Senior Third Lien Credit Agreement Security Agreement” means the Security
Agreement, dated as of October 26, 2015, among the Company, the Grantors and
Guarantors party thereto and the Collateral Trustee, on behalf of itself and the
Parity Lien Secured Parties, as the same may be amended, supplemented or
otherwise modified or replaced from time to time. For the avoidance of doubt, as
of the Restatement Effective Date the Senior Third Lien Credit Agreement
Security Agreement is (and is intended to be) documented pursuant to the same
Security Agreement as the Junior Third Lien Credit Agreement Security Agreement.

“Senior Third Lien Credit Agreement Security Documents” means this Agreement,
each Collateral Trust Joinder, the Senior Third Lien Credit Agreement Security
Agreement and all other security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, collateral agency agreements, control
agreements or other grants or transfers for security executed and delivered by
the Company, any Grantor or any Guarantor creating (or purporting to create) a
Lien upon Collateral in favor of the Senior Third Lien Collateral Trustee (or
the Collateral Trustee, as the case may be), for the benefit of the Secured
Parties (as defined in the Senior Third Lien Credit Agreement) (or the Parity
Lien Secured Parties, as the case may be), in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 7.1. For the avoidance of doubt, as of the
Restatement Effective Date the Senior Third Lien Credit Agreement Security
Documents are (and are intended to be) documented pursuant to the same
documentation as the Junior Third Lien Credit Agreement Security Documents.

“Senior Third Lien Debt” means the Senior Third Lien Term Loans, the
“Obligations” (as such term is defined in the Senior Third Lien Credit
Agreement) and Senior Third Lien Credit Agreement Guarantees thereof (including
replacements of such Parity Lien Debt with other Parity Lien Debt that is
secured equally and ratably with the Senior Third Lien Term Loans by a Parity
Lien to the extent contemplated and permitted by the Intercreditor Agreement)
and all other Obligations in respect of the foregoing.

“Senior Third Lien Term Loans” has the meaning set forth in the recitals.

“Series of Parity Lien Debt” means, severally, the Senior Third Lien Term Loans,
the Junior Third Lien Term Loans and each other issue or series of Parity Lien
Debt for which a single transfer register is maintained.

 

13



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any specified Person: (1) any corporation,
association, limited liability company or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than fifty percent (50.0%) of the total voting power of Voting Stock
is at the time owned or controlled, directly or through another subsidiary, by
that Person or one or more of the other subsidiaries of that Person (or a
combination thereof); and (2) any partnership, joint venture, limited liability
company or similar entity of which (a) more than fifty percent (50.0%) of the
capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of that Person (or a combination thereof) whether in the form of
membership, general, special or limited partnership or otherwise, and (b) such
Person or any Restricted Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

“Term Loans” has the meaning set forth in the recitals.

“Trust Estate” has the meaning set forth in Section 2.1.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable jurisdiction.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.

Section 1.2 Rules of Interpretation.

(a)    All capitalized terms used in this Agreement and not otherwise defined
herein have the meanings assigned to them in the Senior Third Lien Credit
Agreement.

(b)    Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

(c)    The use in this Agreement or any of the other Parity Lien Security
Documents, the word “include” or “including,” when following any general
statement, term or matter, will not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but will be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The word “will” shall be construed to have the same meaning and
effect as the word “shall.”

(d)    References to “Sections,” “clauses,” “recitals” and the “preamble” will
be to Sections, clauses, recitals and the preamble, respectively, of this
Agreement unless otherwise specifically provided. References to “Articles” will
be to Articles of this Agreement unless otherwise specifically provided.
References to “Exhibits” and “Schedules” will be to Exhibits and Schedules,
respectively, to this Agreement unless otherwise specifically provided.

 

14



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary in this Agreement, any
references contained herein to any section, clause, paragraph, definition or
other provision of the Senior Third Lien Credit Agreement (including any
definition contained therein) shall be deemed to be a reference to such section,
clause, paragraph, definition or other provision as in effect on the date of
this Agreement; provided that any reference to any such section, clause,
paragraph or other provision shall refer to such section, clause, paragraph or
other provision of the Senior Third Lien Credit Agreement (including any
definition contained therein) as amended or modified from time to time if such
amendment or modification has been made in accordance with the Senior Third Lien
Credit Agreement.

(f)    This Agreement and the other Parity Lien Security Documents will be
construed without regard to the identity of the party who drafted it and as
though the parties participated equally in drafting it. Consequently, each of
the parties acknowledges and agrees that any rule of construction that a
document is to be construed against the drafting party will not be applicable
either to this Agreement or the other Parity Lien Security Documents.

ARTICLE 2

THE TRUST ESTATE

Section 2.1 Declaration of Trust.

(a)    To secure the payment of the Parity Lien Obligations and in consideration
of the premises and the mutual agreements set forth herein, each of the Grantors
hereby ratifies and confirms the grant of Liens in favor of the Collateral
Trustee, and the Collateral Trustee hereby accepts and agrees to hold, in trust
under this Agreement for the benefit of all current and future Parity Lien
Secured Parties, on all of such Grantor’s right, title and interest in, to and
under all Collateral and on all Liens now granted, previously granted or
hereafter granted to the Collateral Trustee by each Grantor under any Parity
Lien Security Document for the benefit of the Parity Lien Secured Parties,
together with all of the Collateral Trustee’s right, title and interest in, to
and under the Parity Lien Security Documents, and all interests, rights, powers
and remedies of the Collateral Trustee thereunder or in respect thereof and all
cash and non-cash proceeds thereof (collectively, the “Trust Estate”).

(b)    The Collateral Trustee and its successors and assigns under this
Agreement will hold the Trust Estate in trust for the benefit solely and
exclusively of all current and future Parity Lien Secured Parties as security
for the payment of all present and future Parity Lien Obligations.

(c)    Notwithstanding the foregoing, if at any time:

(i)    all Liens securing the Parity Lien Obligations have been released as
provided in Section 4.1;

(ii)    the Collateral Trustee holds no other property in trust as part of the
Trust Estate;

 

15



--------------------------------------------------------------------------------

(iii)    no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and outstanding letters of credit, if any,
constituting Parity Lien Debt that have been cash collateralized at the lower of
(A) 105% of the aggregate undrawn amount and (B) the percentage of the aggregate
undrawn amount required for release of Liens under the terms of the applicable
Parity Lien Documents) is outstanding and payable under this Agreement to the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity); and

(iv)    the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Parity Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Parity Lien Documents and that
the Grantors are not required by any Parity Lien Document to grant any Parity
Lien upon any property,

then the Trust Estate arising hereunder will terminate, except that all
provisions set forth in Sections 7.8 and 7.9 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

Section 2.2 Collateral Shared Equally and Ratably. The parties to this Agreement
agree that the payment and satisfaction of all of the Parity Lien Obligations
will be secured, subject to Section 3.4 of this Agreement, equally and ratably
by the Parity Lien established in favor of the Collateral Trustee for the
benefit of the Parity Lien Secured Parties (but, for the avoidance of doubt,
subject to the application of proceeds set forth in Section 3.4),
notwithstanding the time of incurrence of any Parity Lien Obligations or time or
method of creation or perfection of any Parity Liens securing such Parity Lien
Obligations and notwithstanding any provision of the UCC or any other applicable
law or any defect or deficiencies in, or failure to perfect or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, the
Liens securing the Parity Lien Obligations or any other circumstance whatsoever,
whether or not any Insolvency or Liquidation Proceeding has been commenced
against the Company or any other Grantor, subject to the application of proceeds
set forth in Section 3.4, it is the intent of the parties that all Parity Lien
Obligations will be and are secured equally and ratably by all Parity Liens at
any time granted by the Company or any other Grantor to secure any Parity Lien
Obligations, whether or not upon property otherwise constituting collateral for
such Parity Lien Obligations, and subject to the application of proceeds set
forth in Section 3.4 that all such Parity Liens will be enforceable by the
Collateral Trustee for the benefit of all Parity Lien Secured Parties equally
and ratably.

Section 2.3 Similar Collateral and Agreements. The parties to this Agreement
agree that it is their intention that the Parity Liens be identical. In
furtherance of the foregoing, the parties hereto agree that the Parity Lien
Security Documents (other than the Senior Third Lien Credit Agreement Security
Documents) shall be in all material respects the same forms of documents as the
respective Senior Third Lien Credit Agreement Security Documents creating Liens
on the Collateral.

 

16



--------------------------------------------------------------------------------

Section 2.4 Effectiveness in Insolvency or Liquidation Proceedings, Separate
Classification. This Agreement, which the parties hereto expressly acknowledge
is a “subordination agreement” under Section 510(a) of the Bankruptcy Code,
shall be effective before, during and after the commencement of an Insolvency or
Liquidation Proceeding notwithstanding Section 1129(b)(1) of the Bankruptcy
Code, and is intended to be and shall be interpreted to be enforceable against
the parties hereto including each Grantor. All references in this Agreement to
the Company, any Guarantor and any Grantor shall include such Person as a
debtor-in-possession and any receiver or trustee for such Person in any
Insolvency or Liquidation Proceeding.

Section 2.5 Certain Bankruptcy Matters.

(a)    If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing, which, for the avoidance of doubt, may include a roll-up of the
First-Out Obligations (“DIP Financing”) to be provided by one or more lenders,
which, for the avoidance of doubt, may include the holders of First-Out
Obligations (the “DIP Lenders”), under Section 364 of the Bankruptcy Code or the
use of cash collateral or the sale of property that constitutes Collateral under
Section 363 of the Bankruptcy Code, that is not objected to by the Senior Third
Lien Administrative Agent or otherwise in accordance with an Act of the Parity
Lien Debtholders, each Parity Lien Secured Party (other than the Senior Third
Lien Administrative Agent or Collateral Trustee upon an Act of Parity Lien
Debtholders) agrees that it will not raise any objection to, or support any
Person objecting to, and shall be deemed to have consented to, any such
financing or to the Liens on the Collateral securing the same (“DIP Financing
Liens”) or to any use of cash collateral or sale that constitutes Collateral
(including any, bid or sale procedure in respect thereof), unless the Senior
Third Lien Administrative Agent or the Collateral Trustee upon an Act of Parity
Lien Debtholders, shall then oppose or object to such DIP Financing or such DIP
Financing Liens or use of cash collateral or sale of Collateral (and (i) to the
extent that such DIP Financing Liens are senior to the Liens on any such
Collateral for the benefit of the holders of First-Out Obligations, each other
holder of any Parity Lien Obligations will consent to the subordination of its
Liens with respect to such Collateral on the same terms as the Liens of the
holders of First-Out Obligations (other than any Liens of any holders of
First-Out Obligations constituting DIP Financing Liens) are subordinated
thereto, and (ii) to the extent that such DIP Financing Liens rank pari passu
with the Liens on any such Collateral granted to secure the Parity Lien
Obligations, each other holder of Parity Lien Obligations will confirm the
priorities with respect to such Collateral as set forth herein), in each case so
long as (A) the Parity Lien Secured Parties retain the benefit of their Liens on
all such Collateral pledged to the DIP Lenders, including proceeds thereof
arising after the commencement of such proceeding, with the same priority
vis-à-vis all the other Parity Lien Secured Parties (other than any Liens of the
holders of First-Out Obligations constituting DIP Financing Liens) as existed
prior to the commencement of the Bankruptcy Case, (B) the Parity Lien Secured
Parties of each Series of Parity Lien Debt are granted Liens on any additional
collateral pledged to any Parity Lien Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the Parity Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the Parity Lien Obligations, such amount is applied pursuant to
Section 3.4 of this Agreement and (D) if any Parity Lien Secured Parties are
granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection are applied pursuant to Section 3.4 of this

 

17



--------------------------------------------------------------------------------

Agreement; and provided, further, that the Parity Lien Secured Parties receiving
adequate protection shall not object to any other Parity Lien Secured Party
receiving adequate protection comparable to any adequate protection granted to
such Parity Lien Secured Parties in connection with a DIP Financing or use of
cash collateral.

(b)    The parties hereto acknowledge and agree that the First-Out Obligations
(and the Collateral securing such Obligations) constitute a separate and
distinct class and separate and distinct claims from the other Parity Lien
Obligations (and the security therefor). To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the First-Out Secured Parties and the Last-Out Secured Parties in
respect of the Collateral constitute only one secured claim (rather than
separate classes of secured claims), then each of the parties hereto hereby
acknowledges and agrees that all distributions shall be made as if there were
separate classes of secured claims against the Grantors in respect of the
Collateral (for this purpose ignoring all claims in respect of any Last-Out
Obligations) and the First-Out Secured Parties shall be entitled to receive, in
addition to amounts distributed to them from, or in respect of, the Collateral,
payment in full, in cash, of all First-Out Obligations, irrespective of whether
a claim for such amounts is allowed or allowable in such Insolvency or
Liquidation Proceeding, before any distribution from, or in respect of, any
Collateral is made in respect of the claims held by the Last-Out Secured Parties
who are not First-Out Secured Parties, with the Junior Third Lien Collateral
Trustee (on behalf of the Last-Out Secured Parties who are not First-Out Secured
Parties) and the Last-Out Secured Parties who are not First-Out Secured Parties
acknowledging and agreeing to turn over to the First-Out Secured Parties amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Last-Out Secured Parties who are not First-Out
Secured Parties.

ARTICLE 3

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

Section 3.1 Appointment and Undertaking of the Collateral Trustee.

(a)    Each Parity Lien Secured Party (other than the Collateral Trustee) acting
through its respective Parity Lien Representative hereby appoints the Collateral
Trustee to serve as collateral trustee hereunder on the terms and conditions set
forth herein. Subject to, and in accordance with, this Agreement and, to the
extent applicable, the Intercreditor Agreement, the Collateral Trustee will, as
collateral trustee, for the benefit solely and exclusively of the present and
future Parity Lien Secured Parties:

(i)    accept, enter into, hold, maintain, administer and enforce all Parity
Lien Security Documents, including all Collateral subject thereto, and all Liens
created thereunder, perform its obligations hereunder and under the Parity Lien
Security Documents and protect, exercise and enforce the interests, rights,
powers and remedies granted or available to it under, pursuant to or in
connection with the Parity Lien Security Documents (including in connection with
any Insolvency or Liquidation Proceeding);

 

18



--------------------------------------------------------------------------------

(ii)    unless it has received a contrary Act of Parity Lien Debtholders, be
entitled (but not obligated) to, take all lawful and commercially reasonable
actions permitted under the Parity Lien Security Documents necessary or
advisable to protect or preserve its interest in the Collateral subject thereto
and such interests, rights, powers and remedies;

(iii)    deliver and receive notices pursuant to this Agreement and the Parity
Lien Security Documents;

(iv)     sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee, trust deed beneficiary and
insurance beneficiary or loss payee) with respect to the Collateral under the
Parity Lien Security Documents and its other interests, rights, powers and
remedies;

(v)    remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Parity Lien Security Documents or any of
its other interests, rights, powers or remedies;

(vi)    execute and deliver (i) amendments and supplements to the Parity Lien
Security Documents as from time to time authorized pursuant to Section 7.1
accompanied by an Officers’ Certificate and Opinion of Counsel to the effect
that the amendment was permitted under Section 7.1 and (ii) acknowledgements of
Collateral Trust Joinders delivered pursuant to Section 3.8 or 7.18 hereof

(vii)    release or subordinate any Lien granted to it by any Parity Lien
Security Document upon any Collateral if and as required by Section 3.2; and

(viii)    enter into and perform its obligations and protect, exercise and
enforce its interest, rights, powers and remedies under the Intercreditor
Agreement.

(b)    Each party to this Agreement acknowledges and consents to the undertaking
of the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
unless and until it shall have been directed by written notice of an Act of
Parity Lien Debtholders and then only in accordance with the provisions of this
Agreement and the Intercreditor Agreement; provided, however, that Collateral
Trustee may, but shall have no obligation to do so, take actions in its
reasonable business judgment, as it deems necessary or desirable, necessary to
prove, protect or preserve the Liens securing the Parity Lien Obligations to the
extent permitted pursuant to the Intercreditor Agreement.

(d)    Notwithstanding anything to the contrary contained in this Agreement,
neither the Company nor any of its Affiliates may serve as Collateral Trustee;
provided, that for

 

19



--------------------------------------------------------------------------------

purposes of determining such eligibility standards Fairfax Financial Holdings
Limited and its Affiliates and subsidiaries (other than the Company and its
Subsidiaries) shall not be deemed to be Affiliates of the Company.

(e)    Each of the Parity Lien Secured Parties, by its acceptance hereof, agrees
that it will not propose, sponsor, support, vote in favor of or agree to any
Non-Conforming Plan of Reorganization.

Section 3.2 Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

(a)    as directed by an Act of Parity Lien Debtholders accompanied by an
Officers’ Certificate to the effect that the release or subordination was
permitted by (x) prior to the Discharge of First-Out Obligations, the Parity
Lien Documents evidencing the First-Out Obligations and (y) thereafter, each
applicable Parity Lien Document, and otherwise setting forth the requirements of
Sections 4.1(b)(i) and 4.1(b)(ii);

(b)    as required by Article 4;

(c)    to release or subordinate Liens on Collateral to the extent permitted by
each applicable Parity Lien Document; provided that the Collateral Trustee
receives an Officers’ Certificate confirming the foregoing;

(d)    as ordered pursuant to applicable law under a final and nonappealable
order or judgment of a court of competent jurisdiction; or

(e)    for the subordination of the Trust Estate and the Parity Liens to the
extent required by the Intercreditor Agreement.

Section 3.3 Enforcement of Liens.

(a)    If the Collateral Trustee at any time receives written notice from a
Parity Lien Representative stating that any event has occurred that constitutes
a default or event of default under any Parity Lien Document entitling the
Collateral Trustee to foreclose upon, collect or otherwise enforce its Liens
under the Parity Lien Security Documents, the Collateral Trustee will promptly
deliver written notice thereof to each Parity Lien Representative. Thereafter,
the Collateral Trustee may await direction by an Act of Parity Lien Debtholders
and, subject to the terms of the Intercreditor Agreement, will act, or decline
to act, as directed by an Act of Parity Lien Debtholders, in the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Collateral or under the Parity Lien Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Parity Lien Debtholders.
Unless it has been directed to the contrary by an Act of Parity Lien
Debtholders, the Collateral Trustee in any event may (but will not be obligated
to), subject to the terms of the Intercreditor Agreement, take or refrain from
taking such action with respect to any default or event of default under any
Parity Lien Document as it may deem advisable and in the interest of the holders
of Parity Lien Obligations; provided, however, nothing in this

 

20



--------------------------------------------------------------------------------

Section 3.3(a) shall require Collateral Trustee to take any action, or refrain
to take any action which, in its judgment or the judgment of its counsel, may
expose Collateral Trustee to liability or that is contrary to any Parity Lien
Documents or applicable Governmental Requirement. No Parity Lien Secured Party
will contest, protest or object to the exercise of any enforcement right
relating to the Collateral brought by the Collateral Trustee or any other
exercise by the Collateral Trustee of any rights and remedies relating to the
Collateral, in each case, in accordance with the terms of this Agreement.

(b)    Each Parity Lien Representative, on behalf of itself and the Parity Lien
Secured Parties for which it is acting hereunder, agrees that it will not accept
any Lien on any Collateral for the benefit of any Parity Lien Obligations (other
than (i) funds deposited for the satisfaction, discharge, redemption or
defeasance of any Series of Parity Lien Debt and (ii) cash collateral deposited
with any Parity Lien Representative or Parity Lien Secured Party in accordance
with the terms of the applicable Parity Lien Documents) other than pursuant to
the Parity Lien Security Documents, and by executing this Agreement (or a
Collateral Trust Joinder), each Parity Lien Representative and each Parity Lien
Secured Party for which it is acting hereunder agree to be bound by the
provisions of this Agreement and the other Parity Lien Security Documents
applicable to it.

(c)    Each Parity Lien Representative (in such capacity), on behalf of itself
and each Parity Lien Secured Party for which it is acting hereunder, agrees that
(i) it will not challenge or question in any proceeding the validity,
allowability or enforceability of any Parity Lien Obligations or any Parity Lien
Document or the validity, attachment, perfection or priority of any Lien under
any Parity Lien Document or the validity or enforceability of the priorities,
rights or duties established by or other provisions of this Agreement; (ii) it
will not seek, and hereby waives any right, to have any Collateral or any part
thereof marshalled upon any foreclosure or other disposition of such Collateral;
(iii) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; (iv) [RESERVED]; (v) it will not object to or otherwise contest
(or support any other Person contesting), any motion for relief from the
automatic stay or from any injunction against foreclosure or enforcement in
respect of the Collateral made by the Collateral Trustee; (vi) it will not seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any Collateral, without the prior written
consent of the Collateral Trustee; (vii) it will not object to, or otherwise
contest (or support any Person contesting), (A) any request by the Collateral
Trustee or Senior Third Lien Collateral Trustee for adequate protection on
account of the Collateral or (B) any objection by the Collateral Trustee or
Senior Third Lien Collateral Trustee to any motion, relief, action or proceeding
based on the Collateral Trustee’s claimed lack of adequate protection with
respect to the Collateral; (viii) it will not assert or enforce (or support any
Person asserting or enforcing) any claim under section 506(c) of the Bankruptcy
Code pari passu with or on a first priority basis to the Parity Liens for costs
or expenses of preserving or disposing any Collateral; and (ix) other than as
otherwise provided herein, oppose or otherwise contest (or support any other
Person contesting) any lawful exercise by the Collateral Trustee or any
First-Out Secured Party of the right to credit bid at any sale of Collateral;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any of the Collateral Trustee or any other Parity Lien Secured
Party to enforce this Agreement.

 

21



--------------------------------------------------------------------------------

Section 3.4 Application of Proceeds.

(a)    Subject to the terms of the Intercreditor Agreement, the Collateral
Trustee will apply the proceeds of any collection, sale, foreclosure or other
realization upon, or exercise of any right or remedy with respect to, any
Collateral, any distribution received in connection with an Insolvency or
Liquidation Proceeding concerning the Company, any Guarantor and/or any Grantor
(including, without limitation, any distribution of debt or equity securities in
full or partial satisfaction or waiver of any claims of any holder of Parity
Lien Obligations against any Grantor in any Insolvency or Liquidation
Proceeding) and the proceeds of any title insurance or other insurance policy
required under any Parity Lien Document or otherwise covering the Collateral,
and any condemnation proceeds with respect to the Collateral, in the following
order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Parity Lien
Security Document (including, but not limited to, indemnification obligations);

SECOND, to the applicable Parity Lien Representatives equally and ratably for
application to the payment of all outstanding First-Out Obligations that are
then due and payable in such order as may be provided in the Parity Lien
Documents relating to the First-Out Obligations in an amount sufficient to pay
in full in cash all outstanding First-Out Obligations;

THIRD, to the respective Parity Lien Representatives equally and ratably for
application to the payment of all other outstanding Parity Lien Debt and any
other Parity Lien Obligations that are then due and payable in such order as may
be provided in the Parity Lien Documents in an amount sufficient to pay in full
in cash all outstanding Parity Lien Debt and all other Parity Lien Obligations
that are then due and payable (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Parity Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding);

FOURTH, as otherwise required by the Intercreditor Agreement; and

FIFTH, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Grantor or Guarantor, as the case may be, its successors or assigns, and as
directed in writing by the Company, or as a court of competent jurisdiction may
direct.

Notwithstanding the foregoing, if any Series of Parity Lien Debt has released
its Lien on any Collateral as described below in Section 4.4, then such Series
of Parity Lien Debt and any related Parity Lien Obligations of that Series of
Parity Lien Debt thereafter shall not be entitled to share in the proceeds of
any Collateral so released by that Series of Parity Lien Debt.

 

22



--------------------------------------------------------------------------------

For the avoidance of doubt, the Collateral Trustee shall only apply proceeds in
accordance with this Section 3.4 to the extent that such proceeds are actually
so received by the Collateral Trustee.

(b)    This Section 3.4 is intended for the benefit of, and will be enforceable
as a third party beneficiary by, each present and future holder of Parity Lien
Obligations, each present and future Parity Lien Representative and the
Collateral Trustee as holder of Parity Liens. The Parity Lien Representative of
each future Series of Parity Lien Debt will be required to deliver a Collateral
Trust Joinder including an Additional Secured Debt Designation as provided in
Section 3.8 at the time of incurrence of such Series of Parity Lien Debt.

(c)    In connection with the application of proceeds pursuant to
Section 3.4(a), except as otherwise directed by an Act of Parity Lien
Debtholders, the Collateral Trustee may sell any non-cash proceeds for cash
prior to the application of the proceeds thereof.

(d)    In making the determinations and allocations in accordance with
Section 3.4(a), the Collateral Trustee may conclusively rely upon information
supplied by the relevant Parity Lien Representative as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to its
respective Parity Lien Debt and any other Parity Lien Obligations and if such
Parity Lien Representative does not provide such information to the Collateral
Trustee, then the Collateral Trustee may conclusively rely upon such information
provided by the Company.

(e)    Each Parity Lien Secured Party (a “Receiving Party”) agrees that, so long
as the Discharge of First-Out Obligations has not occurred, any and all
Collateral (or assets and property purported to be Collateral) or proceeds
thereof or any distributions in any Insolvency or Liquidation Proceeding
received by any Parity Lien Secured Party (in the form of cash or otherwise)
pursuant to any Parity Lien Security Document or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding or in connection with any disposition of, collection on, or in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation) with respect to, such Collateral (each a “Shared
Payment”), is to be paid to the Collateral Trustee, which shall distribute such
proceeds among the Parity Lien Secured Parties in accordance with Section 3.4(a)
of this Agreement. Without limiting the foregoing and for the avoidance of
doubt, a Shared Payment includes any payment or distribution of any kind or
character, whether in cash, property, stock, debt securities or obligations (and
the proceeds thereof), which may be payable or deliverable in respect of the
Collateral and/or as distributions in an Insolvency or Liquidation Proceeding.

(f)    If any portion of a Shared Payment is in the form of cash, then such cash
shall be applied pursuant to the priorities set forth in this Section 3.4 before
any non-cash Shared Payments are applied pursuant to the priorities set forth in
this Section 3.4; provided that, irrespective of the terms of any Plan of
Reorganization (including the confirmation of such Plan of Reorganization
pursuant to section 1129(b) of the Bankruptcy Code or the equivalent provision
of any other Bankruptcy Laws), each of the Parity Lien Debt Representatives
hereby acknowledges and agrees to turn over to the Collateral Trustee any Shared
Payments otherwise received or receivable by them under such Plan of
Reorganization or otherwise to the extent

 

23



--------------------------------------------------------------------------------

necessary to effectuate the intent of this Section 3.4. If any Parity Lien
Secured Party collects or receives any proceeds of any exercise of any right or
remedy with respect to any Collateral or proceeds thereof, proceeds of any title
or other insurance or any other Shared Payment, and any proceeds subject to
Liens that have been avoided or otherwise invalidated that should have been
applied to the payment of the First-Out Obligations in accordance with Section
3.4(a) above, whether prior to or after the commencement of an Insolvency or
Liquidation Proceeding or otherwise, such Parity Lien Secured Party will
forthwith deliver the same to the Collateral Trustee, for the account of the
applicable Parity Lien Secured Parties, to be applied in accordance with Section
3.4(a). Until so delivered, such proceeds shall be segregated and will be held
in trust by that Parity Lien Secured Party for the benefit of the applicable
Parity Lien Secured Parties.

(g)    To the extent any Parity Lien Secured Party or Parity Lien Representative
receives a Shared Payment or other cash, property or assets in respect of any
Parity Lien Obligation from any Insolvency or Liquidation Proceeding, such cash,
property or other assets will be delivered to the Collateral Trustee for
application in accordance with Section 3.4(a).

Section 3.5 Powers of the Collateral Trustee.

(a)    The Collateral Trustee is irrevocably authorized and empowered to enter
into and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Parity Lien Security Documents
and applicable law and in equity and to act as set forth in this Article 3 or,
subject to the other provisions of this Agreement, as requested in any
directions given to it in writing from time to time in respect of any matter by
an Act of Parity Lien Debtholders.

(b)    No Parity Lien Representative or holder of Parity Lien Obligations (other
than the Collateral Trustee) will have any liability whatsoever for any act or
omission of the Collateral Trustee, and the Collateral Trustee will have no
liability whatsoever for any act or omission of any Parity Lien Representative
or any holder of Parity Lien Obligations.

Section 3.6 Documents and Communications. The Collateral Trustee will permit
each Parity Lien Representative and each holder of Parity Lien Obligations upon
reasonable written notice and at reasonable times from time to time to inspect
and copy, at the cost and expense of the party requesting such copies, any and
all Parity Lien Security Documents and other documents, notices, certificates,
instructions or communications received by the Collateral Trustee in its
capacity as such.

Section 3.7 For Sole and Exclusive Benefit of Holders of Parity Lien
Obligations. The Collateral Trustee will accept, hold, administer and enforce
all Liens on the Collateral at any time transferred or delivered to it and all
other interests, rights, powers and remedies at any time granted to or
enforceable by the Collateral Trustee and all other property of the Trust Estate
solely and exclusively for the benefit of the present and future holders of
present and future Parity Lien Obligations, and will distribute all proceeds
received by it in realization thereon or from enforcement thereof solely and
exclusively pursuant to the provisions of Section 3.4.

 

24



--------------------------------------------------------------------------------

Section 3.8 Additional Parity Lien Debt.

(a)    The Collateral Trustee will, as trustee hereunder, perform its
undertakings set forth in Section 3.1(a) with respect to any Parity Lien
Obligations constituting a Series of Parity Lien Debt that is issued or incurred
on or after the date hereof, provided that:

(i)    such Parity Lien Obligations are identified as Parity Lien Debt in
accordance with the procedures set forth in Section 3.8(b); and

(ii)    unless such debt is issued under an existing Parity Lien Document for
any Series of Parity Lien Debt whose Parity Lien Representative is already party
to this Agreement, the designated Parity Lien Representative identified pursuant
to Section 3.8(b) signs a Collateral Trust Joinder and delivers the same to the
Collateral Trustee.

(b)    The Company will be permitted to designate as an additional holder of
Parity Lien Debt hereunder each Person who is, or who becomes, the registered
holder of Parity Lien Debt incurred by the Company, any Grantor or any Guarantor
on or after the date of this Agreement in accordance with the terms of all
applicable Parity Lien Documents. The Company may only effect such designation
by delivering to the Collateral Trustee an Additional Parity Lien Debt
Certificate that:

(i)    states that the Company or applicable Grantor intends to incur additional
Parity Lien Debt (“Additional Parity Lien Debt”) that is permitted by each
applicable Parity Lien Document to be secured with a Parity Lien equally and
ratably (but subject to Section 3.4 of this Agreement) with all previously
existing and future Parity Lien Debt;

(ii)    specifies the name, address and contact information of the Parity Lien
Representative for such series of Additional Parity Lien Debt for purposes of
Section 7.6;

(iii)    attaches as Exhibit 1 to such Additional Parity Lien Debt Certificate a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit A of this Agreement, which Reaffirmation Agreement has been duly
executed by the Company and each Grantor and Guarantor; and

(iv)    states that the Company has caused a copy of the Additional Parity Lien
Debt Certificate and the related Collateral Trust Joinder to be delivered to
each then existing Parity Lien Representative.

Although the Company shall be required to deliver a copy of each Additional
Parity Lien Debt Certificate and each Collateral Trust Joinder to each then
existing Parity Lien Representative, the failure to so deliver a copy of the
Additional Parity Lien Debt Certificate and/or Collateral Trust Joinder to any
then existing Parity Lien Representative shall not affect the status of such
debt as Additional Parity Lien Debt if the other requirements of this
Section 3.8 are complied with. Each of the Collateral Trustee and the other then
existing Parity Lien Representatives shall receive a legal opinion or opinions
of counsel (subject to customary assumptions and

 

25



--------------------------------------------------------------------------------

qualifications) from the Company as to the Additional Parity Lien Debt being
permitted by the terms of the Parity Lien Documents and secured by a valid and
perfected security interest in the Collateral; provided that (i) such legal
opinion or opinions need not address any Collateral of a type not previously
covered by any legal opinion delivered by or on behalf of the Company and
(ii) nothing shall preclude such legal opinion or opinions from being delivered
on a post-closing basis after the incurrence of such Additional Parity Lien Debt
if permitted by the Parity Lien Representative for such Additional Parity Lien
Debt. Notwithstanding the foregoing, nothing in this Agreement will be construed
to allow the Company, any Grantor or any Guarantor to incur additional
Indebtedness unless otherwise permitted by the terms of all applicable Parity
Lien Documents. Liens upon the Collateral to secure Additional Parity Lien Debt
shall be created pursuant to the Parity Lien Security Documents that create
Liens upon the Collateral to secure the other Parity Lien Obligations; provided
that, to the extent required by applicable law, such Liens upon the Collateral
to secure Additional Parity Lien Debt may be created pursuant to separate Parity
Lien Security Documents, which shall be in substantially the same form as the
applicable Parity Lien Security Documents creating the Liens upon the Collateral
to secure the other Parity Lien Obligations. Additional Parity Lien Debt shall
not be secured by Liens upon any Collateral unless the other Parity Lien
Obligations are also secured by Liens on such Collateral. Additional Parity Lien
Debt shall be guaranteed by all of the applicable Guarantors and shall not be
guaranteed by any Person that is not a Guarantor.

(c)    With respect to any Parity Lien Obligations constituting a Series of
Parity Lien Debt that is issued or incurred after the date hereof, the Company
and each of the Grantors and Guarantors agrees to take such actions (if any) as
necessary and as may from time to time reasonably be requested by the Collateral
Trustee, any Parity Lien Representative or any Act of Parity Lien Debtholders,
and enter into such technical amendments, modifications and/or supplements to
the then existing Guarantees and Parity Lien Security Documents (or execute and
deliver such additional Parity Lien Security Documents) as necessary and as may
from time to time be reasonably requested by such Persons (including as
contemplated by clause (d) below), to ensure that the Additional Parity Lien
Debt is secured by, and entitled to the benefits of, the Parity Lien Security
Documents, and each Parity Lien Secured Party (by its acceptance of the benefits
hereof) hereby agrees to, and authorizes the Collateral Trustee to enter into,
any such technical amendments, modifications and/or supplements (and additional
Parity Lien Security Documents). The Company and each Grantor and Guarantor
hereby further agrees that, if there are any recording, filing or other similar
fees payable in connection with any of the actions to be taken pursuant to this
Section 3.8(c) or Section 3.8(d), all such amounts shall be paid by, and shall
be for the account of, the Company and the respective Grantors and Guarantors,
on a joint and several basis.

(d)    Without limitation of the foregoing, each Grantor agrees to take the
following actions with respect to any real property Collateral (including Oil
and Gas Properties) with respect to all Additional Parity Lien Debt (it being
understood that any such actions may be taken following the incurrence of any
such Additional Parity Lien Debt on a post-closing basis if permitted by the
Parity Lien Representative for such Additional Parity Lien Debt):

(i)    each applicable Grantor shall enter into, and deliver to the Collateral
Trustee a mortgage modification or new mortgage or deed of trust with regard to
each real property subject to a mortgage or deed of trust (each such mortgage or
deed of trust a “Mortgage” and each such property a “Mortgaged Property”), in
proper form for recording in all applicable jurisdictions;

 

26



--------------------------------------------------------------------------------

(ii)    each applicable Grantor will cause to be delivered a local counsel
opinion (subject to customary assumptions and qualifications) to the effect that
the Collateral Trustee has a valid and perfected Lien with respect to each such
Mortgaged Property; and

(iii)    each applicable Grantor will cause a title company to have delivered to
the Collateral Trustee an endorsement to each title insurance policy for any
real property Collateral (excluding Oil and Gas Properties), if any, then in
effect for the benefit of the Parity Lien Secured Parties, date down(s) or other
evidence (which may include a new title insurance policy) (each such delivery, a
“Title Datedown Product”), in each case insuring that (x) the priority of the
Liens of the applicable Mortgage(s) as security for the Parity Lien Obligations
has not changed and, if a new Mortgage is entered into, that the Lien of such
new Mortgage securing the Parity Lien Debt then being incurred shall have the
same priority vis-a-vis any other outstanding indebtedness (other than Parity
Lien Obligations) as any existing Mortgage securing then existing Parity Lien
Obligations, (y) since the later of the original date of such title insurance
product and the date of the Title Datedown Product delivered most recently prior
to (and not in connection with) such additional Indebtedness, there has been no
change in the condition of title and (z) there are no intervening liens or
encumbrances which may then or thereafter take priority over the Lien of the
applicable Mortgage(s), in each case other than with respect to Liens permitted
by each Parity Lien Document; provided, however, to the extent the real property
Collateral is located in Texas, the foregoing shall only apply to the extent
permitted by the procedural rules promulgated by the Texas department of
insurance.

The Company will deliver an Officers’ Certificate to the Collateral Trustee
confirming that the foregoing conditions have been satisfied.

(e)    Each party to this Agreement acknowledges and agrees that (x) the
Indebtedness created under the Senior Third Lien Credit Agreement and (y) the
Indebtedness created under the Junior Third Lien Credit Agreement, in each case,
constitutes Parity Lien Debt.

Section 3.9 Post-Petition Interest. No Parity Lien Secured Party shall oppose or
seek to challenge or support any Person challenging any claim by the Collateral
Trustee or any other Parity Lien Secured Party for allowance in any Insolvency
or Liquidation Proceeding of post-petition interest (at the rate provided for in
the Parity Lien Documents with respect thereto), fees or expenses in respect of
any Parity Lien Obligations.

Section 3.10 Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to any Parity Lien
Obligations previously made shall be rescinded for any reason whatsoever, then
such Parity Lien Obligations shall be reinstated to the extent of the amount so
rescinded and, if theretofore terminated, this Agreement shall be reinstated in
full force and effect and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the Lien priorities and the relative
rights and obligations of the Parity Lien Secured Parties provided for herein.

 

27



--------------------------------------------------------------------------------

ARTICLE 4

OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS

Section 4.1 Release of Liens on Collateral.

(a)    The Collateral Trustee’s Liens upon the Collateral will be automatically
released:

(i)    in whole, upon (A) payment in full in cash and Discharge of Parity Lien
Obligations that are outstanding, due and payable at the time all of the Parity
Lien Debt is paid in full in cash and discharged, (B) termination or expiration
of all commitments to extend credit under all Parity Lien Documents and (C) the
cancellation or termination or cash collateralization (at the lower of (1) 105%
of the aggregate undrawn amount of outstanding letters of credit and (2) the
percentage of the aggregate undrawn amount required for release of Liens under
the terms of the applicable Parity Lien Documents) of all outstanding letters of
credit issued pursuant to any Parity Lien Documents;

(ii)    as to any Collateral of a Grantor or Guarantor that is (A) released as a
Grantor or Guarantor, as applicable, under each Parity Lien Document and (B) is
not obligated (as primary obligor or guarantor) with respect to any other Parity
Lien Obligations and so long as the respective release does not violate the
terms of any Parity Lien Document which then remains in effect;

(iii)    as to any Collateral of the Company, any Grantor or any Guarantor that
is sold, transferred or otherwise disposed of by the Company, any Grantor or any
Guarantor to a Person that is not (either before or after such sale, transfer or
disposition) the Company or a Restricted Subsidiary of the Company in a
transaction or other circumstance that complies with Section 6.04 of the Senior
Third Lien Credit Agreement (other than any sale, disposition or other
transaction solely between or among any Grantors or any Guarantors and other
than the obligation to apply proceeds of such Asset Sale as provided in such
Section);

(iv)    as to a release of less than all or substantially all of the Collateral,
if consent to the release of all Parity Liens on such Collateral has been given
by an Act of Parity Lien Debtholders;

(v)    in whole, if the Liens on such Collateral have been released in
accordance with the terms of each Series of Parity Lien Debt;

(vi)    as to a release of all or substantially all of the Collateral, if
(A) consent to the release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Parity Lien Debt at the time
outstanding as provided

 

28



--------------------------------------------------------------------------------

for in the applicable Parity Lien Documents and satisfaction of any other
conditions precedent provided for in the applicable Parity Lien Documents and
(B) the Company has delivered an Officers’ Certificate to the Collateral Trustee
certifying that all such necessary consents have been obtained and any
conditions precedent in the applicable Parity Lien Documents have been
satisfied;

(vii)    as to a release of Collateral effected in connection with the
enforcement or exercise of rights or remedies by the Collateral Trustee with
respect to its Liens in such Collateral, if direction of such enforcement or
exercise has been given by an Act of Parity Lien Debtholders; or

(viii)    if and to the extent, and in the manner, required by Section 4.01(a)
or Section 4.01(b) of the Intercreditor Agreement; or

(ix)    if the Liens on the Collateral are released pursuant to a sale of
Collateral pursuant to section 363 of the Bankruptcy Code or pursuant to a Plan
of Reorganization, provided that the Liens on such Collateral attach to the
proceeds of such sale and any proceeds are applied in accordance with this
Agreement.

(b)    The Collateral Trustee agrees for the benefit of the Company and the
other Grantors that if the Collateral Trustee at any time receives:

(i)    an Officers’ Certificate and an Opinion of Counsel each stating that
(A) the signing Officer has read Article 4 of this Agreement and understands the
provisions and the definitions relating hereto, (B) such officer has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not the conditions precedent in this
Agreement, the Intercreditor Agreement and all other Parity Lien Documents, if
any, relating to the release of the Collateral have been complied with and
(C) in the opinion of such Officer, such conditions precedent, if any, have been
complied with; and

(ii)    the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; then, promptly following receipt by
the Collateral Trustee of the items required by this Section 4.1(b), upon
written request of the Company, the Collateral Trustee will execute (with such
acknowledgements and/or notarizations as are required) and deliver evidence of
such release to the Company or other applicable Grantor; provided that, in the
case of a release of Liens under Section 4.1(a)(vii), the Collateral Trustee
shall execute and deliver such proposed instruments releasing its Liens
contemporaneously with the execution and delivery of such similar instruments by
the Priority Lien Collateral Agent in accordance with the terms of the
Intercreditor Agreement.

(c)    The Collateral Trustee hereby agrees that:

(i)    in the case of any release pursuant to Section 4.1(a)(iii), if the terms
of any such sale, transfer or other disposition require the payment of the
purchase price to be contemporaneous with the delivery of the applicable
release, then, subject to the Intercreditor Agreement and at the written request
of and at the expense of the

 

29



--------------------------------------------------------------------------------

Company or other applicable Grantor, the Collateral Trustee will either (A) be
present at and deliver the release at the closing of such transaction or
(B) deliver the release under customary escrow arrangements that permit such
contemporaneous payment and delivery of the release; and

(ii)    at any time when a Parity Lien Debt Default has occurred and is
continuing, within three Business Days of the receipt by it of any Act of Parity
Lien Debtholders, the Collateral Trustee, pursuant to Section 4.1(a)(iv), will
deliver a copy of such Act of Parity Lien Debtholders to each Parity Lien
Representative.

Section 4.2 Delivery of Copies to Parity Lien Representatives. The Company will
deliver to each Parity Lien Representative (a) a copy of each Officers’
Certificate delivered to the Collateral Trustee pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such Officers’ Certificate and (b) copies of all Parity Lien Security Documents
delivered to the Collateral Trustee. The Parity Lien Representatives will not be
obligated to take notice thereof or to act thereon.

Section 4.3 Collateral Trustee not Required to Serve, File or Record. Subject to
Section 3.2, the Collateral Trustee is not required to serve, file, register or
record any instrument releasing or subordinating its Liens on any Collateral;
provided that if the Company or any other Grantor shall make a written demand
for a termination statement under Section 9-513(c) of the UCC, the Collateral
Trustee shall comply with the written request of the Company or Grantor to
comply with the requirements of such UCC provision as determined and prepared by
the Company or Grantor.

Section 4.4 Release of Liens. In addition to any release pursuant to Section 4.1
hereof, as to any Series of Parity Lien Debt (including the Term Loans), the
Collateral Trustee’s Parity Lien will no longer secure such Series of Parity
Lien Debt if such Parity Lien Debt has been paid in full, all commitments to
extend credit in respect of such Series of Parity Lien Debt have been terminated
and all other Parity Lien Obligations related thereto that are outstanding and
unpaid at the time such Series of Parity Lien Debt is paid are also paid in
full, or if otherwise required by the terms of such Parity Lien Debt or the
Intercreditor Agreement.

ARTICLE 5

IMMUNITIES OF THE COLLATERAL TRUSTEE

Section 5.1 No Implied Duty. The Collateral Trustee will not have any duties nor
will it have responsibilities or obligations other than those expressly assumed
by it in this Agreement, the other Parity Lien Security Documents and the
Intercreditor Agreement. No implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement, the other
Parity Lien Documents or the Intercreditor Agreement, or otherwise exist against
the Collateral Trustee. The permissive right of the Collateral Trustee to take
or refrain from taking action hereunder shall not be construed as a duty.
Without limiting the generality of the foregoing sentences, the use of the term
“trustee” in this Agreement with reference to the Collateral Trustee is not
intended to connote any fiduciary or other implied (or express) obligation,
whether before or after an event of default, arising under agency doctrine of

 

30



--------------------------------------------------------------------------------

any applicable law. Instead, such term is used merely as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties. The Collateral Trustee will not be
required to take any action that is contrary to applicable law or any provision
of this Agreement, the other Parity Lien Security Documents or the Intercreditor
Agreement.

Section 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

Section 5.3 Other Agreements. The Collateral Trustee has accepted its
appointment as collateral trustee hereunder and is bound by the Parity Lien
Security Documents executed by the Collateral Trustee as of the date of this
Agreement, and the Collateral Trustee shall at the written request of the
Company or the applicable Parity Lien Representative execute additional Parity
Lien Security Documents delivered to it after the date of this Agreement
(including to secure Obligations arising under Additional Parity Lien Debt to
the extent such Obligations are permitted to be incurred and secured under the
Parity Lien Documents); provided that such additional Parity Lien Security
Documents do not adversely affect the rights, privileges, benefits and
immunities of the Collateral Trustee or conflict with the terms of the
Intercreditor Agreement. The Collateral Trustee will not otherwise be bound by,
or be held obligated by, the provisions of any credit agreement, indenture or
other agreement governing Parity Lien Debt (other than this Agreement and the
other Parity Lien Security Documents to which it is a party).

Section 5.4 Solicitation of Instructions.

(a)    The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Parity Lien Debtholders, an Officers’
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Parity Lien Security Documents, and Collateral Trustee shall be absolutely
entitled to refrain from taking any action or to withhold any approval and shall
not be under any liability whatsoever to any Person for refraining from any
action or withholding any approval under any of the Parity Lien Documents until
it shall have received such instructions in the form of an Act of Parity Lien
Debtholders as to any action that it may be requested or required to take.

(b)    No written direction given to the Collateral Trustee by an Act of Parity
Lien Debtholders that in the sole judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Parity Lien Security Documents or that in Collateral
Trustee’s judgment or the judgment of its counsel, may expose Collateral Trustee
to liability or that is contrary to any applicable Governmental Authority will
be binding upon the Collateral Trustee.

 

31



--------------------------------------------------------------------------------

(c)    The Collateral Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement at the request, order or
direction of the Required Parity Lien Debtholders or pursuant to any Act of
Parity Lien Debtholders pursuant to the provisions of this Agreement, unless
such holders shall have furnished to the Collateral Trustee reasonable security
or indemnity satisfactory to it against the costs, expenses and liabilities
including attorneys’ fees and expenses which may be incurred therein or thereby.

Section 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Parity Lien Security Document, except for its own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.

Section 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled, but not obligated, to require that all agreements, certificates,
opinions, instruments and other documents at any time submitted to it, including
those expressly provided for in this Agreement, be delivered to it in a form
reasonably satisfactory to it.

Section 5.7 Entitled to Rely. The Collateral Trustee may seek and conclusively
rely upon, and shall be fully protected in conclusively relying upon, any
judicial order or judgment, upon any advice, opinion or statement of legal
counsel, independent consultants and other experts selected by it in good faith
and upon any certification, instruction, notice or other writing delivered to it
by the Company, any Grantor or any Guarantor in compliance with the provisions
of this Agreement or delivered to it by any Parity Lien Representative as to the
holders of Parity Lien Obligations for whom it acts, without being required to
determine the authenticity thereof or the correctness of any fact stated therein
or the propriety or validity of service thereof. The Collateral Trustee may act
in reliance upon any instrument comporting with the provisions of this Agreement
or any signature believed by it in good faith to be genuine and may assume that
any Person purporting to give notice or receipt or advice or make any statement
or execute any document in connection with the provisions hereof or the other
Parity Lien Security Documents has been duly authorized to do so. To the extent
an Officers’ Certificate or Opinion of Counsel is required or permitted under
this Agreement to be delivered to the Collateral Trustee in respect of any
matter, the Collateral Trustee may rely conclusively on an Officers’ Certificate
or Opinion of Counsel as to such matter and such Officers’ Certificate or
Opinion of Counsel shall be full warranty and protection to the Collateral
Trustee for any action taken, suffered or omitted by it under the provisions of
this Agreement and the other Parity Lien Security Documents.

Section 5.8 Parity Lien Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Parity Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Parity Lien Debt Default unless and until
it is directed by an Act of Parity Lien Debtholders.

Section 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Parity Lien Security Documents, the
Collateral Trustee will act or refrain from acting as directed by an Act of
Parity Lien Debtholders and will be fully protected if it does so, and any
action taken, suffered or omitted pursuant to hereto or thereto shall be binding
on the holders of Parity Lien Obligations. The Collateral Trustee shall not be
liable for any action it takes or omits to take in accordance with an Act of
Parity Lien Debtholders.

 

32



--------------------------------------------------------------------------------

Section 5.10 Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder (or any omission to perform or
exercise) unless it has been provided with security or indemnity reasonably
satisfactory to it against any and all liability or expense which may be
incurred by it by reason of taking or continuing to take or omitting to take
such action.

Section 5.11 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Parity Lien Security Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such other
Parity Lien Security Document. In the event there is any bona fide, good faith
disagreement between the other parties to this Agreement or any of the other
Parity Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Parity Lien Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Parity Lien Security Documents, it will be
entitled to refrain from taking any action (and will incur no liability for
doing so) until directed otherwise in writing by a request signed jointly by the
parties hereto entitled to give such direction or by order of a court of
competent jurisdiction.

Section 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.

(a)    Beyond the exercise of reasonable care in the custody of Collateral in
its possession, the Collateral Trustee will have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral;
provided that, notwithstanding the foregoing, the Collateral Trustee will
execute, file or record UCC-3 continuation statements and other documents and
instruments to preserve, protect or perfect the security interests granted to
the Collateral Trustee (subject to the priorities set forth herein) if it shall
receive a specific written request to execute, file or record the particular
continuation statement or other specific document or instrument by any Parity
Lien Representative, it being understood that the Company and/or the applicable
Grantor shall be responsible for all filings required in connection with any
Parity Lien Security Document and the continuation, maintenance and/or
perfection of any such filing or the lien and security interest granted in
connection therewith. The Collateral Trustee shall deliver to each other Parity
Lien Representative a copy of any such written request. The Collateral Trustee
will be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

 

33



--------------------------------------------------------------------------------

(b)    The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, for the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of any Grantor to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral. The Collateral Trustee hereby disclaims any representation or
warranty to the current and future holders of the Parity Lien Obligations
concerning the perfection of the security interests granted to it or in the
value of any Collateral. The Collateral Trustee shall not be under any
obligation to the Trustee or any holder of Parity Lien Debt to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this or any other Parity Lien Security Document or the
Intercreditor Agreement or to inspect the properties, books or records of the
Company, any Grantor or any Guarantor.

Section 5.13 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(a)    each of the parties thereto will remain liable under each of the Parity
Lien Security Documents (other than this Agreement) to the extent set forth
therein to perform all of their respective duties and obligations thereunder to
the same extent as if this Agreement had not be executed;

(b)    the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Parity Lien Security Documents; and

(c)    the Collateral Trustee will not be obligated to perform any of the
obligations or duties of the Company or any Grantor.

Section 5.14 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any trust obligation for the benefit of another, which in the Collateral
Trustee’s sole discretion may cause the Collateral Trustee to be considered an
“owner or operator” under any environmental laws or otherwise cause the
Collateral Trustee to incur, or be exposed to, any environmental liability or
any liability under any other federal, state or local law, the Collateral
Trustee reserves the right, instead of taking such action, either to immediately
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions or inactions and
conduct as authorized, empowered and directed hereunder or relating to any kind
of discharge or release or threatened discharge or release of any hazardous
materials into the environment.

 

34



--------------------------------------------------------------------------------

Section 5.15 Other Relationships with the Company, Grantors or Guarantors.
Wilmington Trust, National Association and its Affiliates (and any successor
Collateral Trustee and its Affiliates) may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Company, any Grantor or any Guarantor and its
Affiliates as though it was not the Collateral Trustee hereunder and without
notice to or consent of the Parity Lien Representatives or holders of any of the
Parity Lien Obligations. The Parity Lien Representatives and the holders of the
Parity Lien Obligations acknowledge that, pursuant to such activities,
Wilmington Trust, National Association or its Affiliates (and any successor
Collateral Trustee and its Affiliates) may receive information regarding the
Company, any Grantor or any Guarantor or its Affiliates (including information
that may be subject to confidentiality obligations in favor of the Company, such
Grantor or Guarantor or such Affiliate) and acknowledge that (i) such knowledge
is not imputed to the Collateral Trustee and (ii) Wilmington Trust, National
Association and its Affiliates shall not be under any obligation to provide such
information to the Parity Lien Secured Parties. Nothing herein shall impose or
imply any obligation on the part of Wilmington Trust, National Association (or
any successor Collateral Trustee) to advance funds.

Section 5.16 No Liability for Interest. The Collateral Trustee shall not be
liable for interest or investment income on any money or securities received by
it, except as the Collateral Trustee may agree in writing with the Company.

Section 5.17 Non-Reliance on Collateral Trustee. The Collateral Trustee shall
not be required to keep itself informed as to the performance or observance by
the Company or a Grantor of any of its obligations under this Agreement, any
Parity Lien Document or any other document referred to or provided for herein or
therein. Except for notices, reports and other documents and information
expressly required to be furnished to any Parity Lien Secured Party by the
Collateral Trustee hereunder, the Collateral Trustee shall have no duty or
responsibility to provide any Parity Lien Secured Party with any credit or other
information concerning the affairs, financial condition or business of the
Company or any Grantor that may come into the possession of the Collateral
Trustee or any of its Affiliates.

ARTICLE 6

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

Section 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

(a)    the Collateral Trustee may resign at any time by giving not less than
30 days’ notice of resignation to each Parity Lien Representative and the
Company; and

(b)    the Collateral Trustee may be removed at any time, with or without cause,
by an Act of Parity Lien Debtholders.

 

35



--------------------------------------------------------------------------------

Section 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Parity Lien Debtholders. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Company), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:

(a)    authorized to exercise corporate trust powers; and

(b)    having a combined capital and surplus of at least $250,000,000.

Until the appointment of a successor Collateral Trustee as provided for in this
Section 6.2 after the resignation or removal of the Collateral Trustee, all
communications and determinations required to be made by, to or through
Collateral Trustee shall instead be made by or through the Parity Lien
Representatives. From and following the expiration of such thirty (30) day
period, Collateral Trustee shall have the exclusive right, upon one (1) Business
Days’ notice to the Parity Lien Representatives, to make its resignation
effective immediately. From and following the effectiveness of such notice, the
retiring or removed Collateral Trustee shall be discharged from its duties and
obligations hereunder and under the other Parity Lien Documents.

Section 6.3 Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

(a)    such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and

(b)    the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Parity Lien Security Documents or the Trust Estate.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.8 and
7.9, and said provisions will survive termination of this Agreement for the
benefit of the predecessor of the Collateral Trustee.

Section 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person

 

36



--------------------------------------------------------------------------------

satisfies the eligibility requirements specified in clauses (a) and (b) of
Section 6.2 and (ii) prior to any such merger, conversion or consolidation, the
Collateral Trustee shall have notified the Company and each Parity Lien
Representative thereof in writing.

Section 6.5 Concerning the Collateral Trustee and the Parity Lien
Representatives.

(a)    Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by each Parity Lien Representative not in its individual capacity or
personally but solely in its capacity as trustee, representative or agent for
the benefit of the related holders of the applicable Series of Parity Lien Debt
in the exercise of the powers and authority conferred and vested in it under the
related Parity Lien Documents, and in no event shall such Parity Lien
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Parity Lien Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto.

(b)    Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by Wilmington Trust, National Association, not in its individual
capacity or personally but solely in its capacity as Collateral Trustee, and in
no event shall Wilmington Trust, National Association, in its individual
capacity, have any liability for the representations, warranties, covenants,
agreements or other obligations of any other party under this Agreement, any
Parity Lien Document or in any of the certificates, reports, documents, data
notices or agreements delivered by such other party pursuant hereto or thereto.

(c)    Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by Wilmington Trust, National Association not in its individual
capacity or personally but solely in its capacity as Senior Third Lien
Administrative Agent, and in no event shall Wilmington Trust, National
Association or any other Parity Lien Representative, in its individual capacity,
have any liability for the representations, warranties, covenants, agreements or
other obligations of any other party under this Agreement, any Parity Lien
Document or in any of the certificates, reports, documents, data notices or
agreements delivered by such other party pursuant hereto or thereto.

(d)    In entering into this Agreement, the Collateral Trustee shall be entitled
to the benefit of every provision of (x) the Senior Third Lien Credit Agreement
relating to the rights, exculpations or conduct of, affecting the liability of
or otherwise affording protection to the “Collateral Trustee” thereunder and
(y) the Junior Third Lien Credit Agreement relating to the rights, exculpations
or conduct of, affecting the liability of or otherwise affording protection to
the “Collateral Trustee” thereunder. In no event will the Collateral Trustee be
liable for any act or omission on the part of the Grantors or any Parity Lien
Representative.

(e)    Except as otherwise set forth herein, neither the Collateral Trustee nor
any Parity Lien Representative shall be required to exercise any discretion or
take any action, but shall be required to act or refrain from acting (and shall
be fully protected in so acting or

 

37



--------------------------------------------------------------------------------

refraining from acting) solely upon the instructions of the Required Parity Lien
Debtholders; provided that neither the Collateral Trustee nor any Parity Lien
Representative shall be required to take any action that (i) it in good faith
believes exposes it to liability unless it receives an indemnification
satisfactory to it from the applicable holders of the Parity Lien Obligations
with respect to such action or (ii) is contrary to this Agreement, the
Intercreditor Agreement or applicable law.

ARTICLE 7

MISCELLANEOUS PROVISIONS

Section 7.1 Amendment.

(a)    Except as provided in the Intercreditor Agreement, no amendment or
supplement to the provisions of any Parity Lien Security Document will be
effective without the approval of the Collateral Trustee acting as directed by
an Act of Parity Lien Debtholders, except that:

(i)    any amendment or supplement that has the effect solely of:

(A)    adding or maintaining Collateral, securing additional Parity Lien Debt
that was otherwise permitted by the terms of the Parity Lien Documents to be
secured by the Collateral or preserving, perfecting or establishing the Liens
thereon or the rights of the Collateral Trustee therein, or

(B)    providing for the assumption of the Company, any Grantor or any
Guarantor’s obligations under any Parity Lien Document in the case of a merger
or consolidation or sale of all or substantially all of the properties or assets
of the Company, any Grantor or such Guarantor to the extent permitted by the
terms of the Senior Third Lien Credit Agreement, the Junior Third Lien Credit
Agreement and the other Parity Lien Documents, as applicable,

will become effective when executed and delivered by the Company or any other
applicable Grantor party thereto and the Collateral Trustee;

(ii)    no amendment or supplement that reduces, impairs or adversely affects
the right of any holder of Parity Lien Obligations:

(A)    to vote its outstanding Parity Lien Debt as to any matter described as
subject to an Act of Parity Lien Debtholders or direction by the Required Parity
Lien Debtholders (or amends the provisions of this clause (ii) or the definition
of “Act of Parity Lien Debtholders” or “Required Parity Lien Debtholders”);

(B)    to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral; or

 

38



--------------------------------------------------------------------------------

(C)    to require that Liens securing Parity Lien Obligations be released only
as set forth in the provisions described in Sections 4.1 or 4.5,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Parity Lien Debt adversely affected thereby under
the applicable Parity Lien Document; and

(iii)    no amendment or supplement that imposes any obligation upon the
Collateral Trustee or any Parity Lien Representative or adversely affects the
rights of the Collateral Trustee or any Parity Lien Representative,
respectively, in its individual capacity as such will become effective without
the consent of the Collateral Trustee or such Parity Lien Representative,
respectively.

(b)    Notwithstanding Section 7.1(a) but subject to Sections 7.1(a)(ii) and
7.1(a)(iii):

(i)    any mortgage or other Parity Lien Security Document may be amended or
supplemented with the approval of the Collateral Trustee acting as directed in
writing by the Required Parity Lien Debtholders, unless such amendment or
supplement would not be permitted under the terms of this Agreement, the
Intercreditor Agreement or any Priority Lien Document;

(ii)    any amendment or waiver of, or any consent under, any provision of any
security document that secures Priority Lien Obligations will apply
automatically to any comparable provision of any comparable Parity Lien Security
Document without the consent of or notice to any holder of Parity Lien
Obligations and without any action by the Company, any Grantor or any Guarantor
or any holder of Parity Lien Obligations; and

(iii)    any mortgage or other Parity Lien Security Document may be amended or
supplemented with the approval of the Collateral Trustee (but without the
consent of or notice to any holder of Parity Lien Obligations and without any
action by any holder of Parity Lien Obligations) (i) to cure any ambiguity,
defect or inconsistency, or (ii) to make other changes that do not have an
adverse effect on the validity of the Lien created thereby.

(c)    The Collateral Trustee will not enter into any amendment or supplement
unless it has received an Officers’ Certificate to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in the Intercreditor Agreement or any of the Parity Lien Documents.
Prior to executing any amendment or supplement pursuant to this Section 7.1, the
Collateral Trustee shall also receive an Opinion of Counsel of the Company to
the effect that the execution of such document is authorized or permitted
hereunder and is the legal, valid and binding obligation of the Company, and
with respect to amendments adding Collateral, an Opinion of Counsel of the
Company addressing customary creation and perfection, and if such additional
Collateral consists of equity interests of any Person which equity interests
constitute certificated securities, priority matters with respect to such
additional Collateral (which opinion may be subject to customary assumptions and
qualifications).

 

39



--------------------------------------------------------------------------------

Section 7.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Parity Lien Debt, each Series of Parity Lien Debt will cast
its votes in accordance with the Parity Lien Documents governing such Series of
Parity Lien Debt. The amount of Parity Lien Debt to be voted by a Series of
Parity Lien Debt will equal (1) the aggregate principal amount of Parity Lien
Debt held by such Series of Parity Lien Debt (including outstanding letters of
credit whether or not then available or drawn), plus (2) other than in
connection with an exercise of remedies, the aggregate unfunded commitments to
extend credit which, when funded, would constitute Indebtedness of such Series
of Parity Lien Debt (to the extent such unfunded commitments have not been
terminated by the holders of such Series of Parity Lien Debt). Following and in
accordance with the outcome of the applicable vote under its Parity Lien
Documents, the Parity Lien Representative of each Series of Parity Lien Debt
will vote the total amount of Parity Lien Debt under that Series of Parity Lien
Debt as a block in respect of any vote under this Agreement.

Upon request of the Collateral Trustee, each Parity Lien Representative shall
provide written notice to the Collateral Trustee of the aggregate principal
amount of outstanding Parity Lien Debt for which it is the Parity Lien
Representative and the information described in clause (2) of the immediately
preceding paragraph.

Section 7.3 Further Assurances.

(a)    The Company and each of the Grantors and Guarantors will do or cause to
be done all acts and things that may be required, or that the Collateral Trustee
from time to time may reasonably request to assure and confirm that the
Collateral Trustee holds, for the benefit of the holders of Parity Lien
Obligations, duly created and enforceable and perfected Liens upon the
Collateral (including any property or assets that are acquired or otherwise
become, or are required by any Parity Lien Document to become, Collateral after
the date hereof), in each case, as contemplated by, and with the Lien priority
required under, the Parity Lien Documents and in connection with any merger,
consolidation or sale of assets of the Company, any Grantor or any Guarantor,
the property and assets of the Person which is consolidated or merged with or
into the Company, any Grantor or any Guarantor, to the extent that they are
property or assets of the types which would constitute Collateral under the
Parity Lien Security Documents, shall be treated as after-acquired property and
the Company, any Grantor or such Guarantor shall take such action as may be
reasonably necessary to cause such property and assets to be made subject to the
Parity Liens, in the manner and to the extent required under the Parity Lien
Documents.

(b)    Upon the reasonable request of the Collateral Trustee or any Parity Lien
Representative at any time and from time to time, the Company and each of the
Grantors and Guarantors will promptly execute, acknowledge and deliver such
Parity Lien Security Documents, instruments, certificates, notices and other
documents, and take such other actions as may be reasonably required, or that
the Collateral Trustee may request, to create, perfect, protect, assure or
enforce the Liens and benefits intended to be conferred, in each case as
contemplated by the Parity Lien Documents for the benefit of holders of Parity
Lien Obligations; provided that no such Parity Lien Security Document,
instrument or other document shall be materially more burdensome upon the
Company, any Grantor and the Guarantors than the Parity Lien Documents executed
and delivered (or required to be executed and delivered promptly after the date
hereof) by the Company, the Grantors and the Guarantors in connection with the
borrowing of the Term Loans on or about the date hereof.

 

40



--------------------------------------------------------------------------------

(c)    From and after the date hereof, the Company shall, or shall cause the
applicable Grantor or Guarantor to, deliver such documents and takes such
actions as are required by the Senior Third Lien Credit Agreement, the Junior
Third Lien Credit Agreement and the other Parity Lien Documents.

(d)    Upon the request of the Collateral Trustee, the Company, the Grantors and
the Guarantors will permit the Collateral Trustee or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice,
to visit their offices and sites and inspect any of the Collateral and to
discuss matters relating to the Collateral with their respective officers and
independent public accountants. The Company, the Grantors and the Guarantors
shall, at any reasonable time and from time to time upon reasonable prior
notice, permit the Collateral Trustee or any of its agents or representatives to
examine and make copies of and abstracts from the records and books of account
of the Company, the Grantors and the Guarantors and their Subsidiaries, all at
the Company’s expense.

Section 7.4 Successors and Assigns.

(a)    Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Parity Lien Representative and each present and future holder of Parity
Lien Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

(b)    Neither the Company nor any Grantor or Guarantor may delegate any of its
duties or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void. All obligations
of the Company, the Grantors and the Guarantors hereunder will inure to the sole
and exclusive benefit of, and be enforceable by, the Collateral Trustee, each
Parity Lien Representative and each present and future holder of Parity Lien
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

Section 7.5 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Parity Lien Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

 

41



--------------------------------------------------------------------------------

Section 7.6 Notices. (a) Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses

If to the Collateral Trustee,

the Senior Third Lien Collateral Trustee

the Senior Third Lien Administrative Agent

the Junior Third Lien Collateral Trustee

the Junior Third Lien Administrative Agent:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Facsimile: (612) 217-5651

Attention: Meghan McCauley

with a copy to:

Lindquist & Vennum LLP

4200 IDS Center 80 South Eighth Street

Minneapolis, MN 55402

15414642_5 33

Attention: Mark C. Dietzen, Esq. Telephone:

Telephone: (612) 371-2452

Facsimile: (612) 371-3207

Email: MDietzen@Lindquist.com

If to the Company or any other Grantor:     EXCO Resources, Inc.

                                                                       12377
Merit Drive, Suite 1700

                                                                       Dallas,
TX 75251

                                                                  
    Attention: Treasurer

                                                                  
    Facsimile: (214) 706-3409

with a copy to:

                                                                       EXCO
Resources, Inc.

                                                                       12377
Merit Drive, Suite 1700

                                                                       Dallas,
TX 75251

                                                                  
    Attention: General Counsel

                                                                  
    Facsimile: (214) 706-3409

and if to any other Parity Lien Representative, to such address as it may
specify by written notice to the parties named above.

(b)     All notices and communications will be mailed by first class mail,
certified or registered, return receipt requested, by overnight air courier
guaranteeing next day delivery, or delivered by facsimile to the relevant
address or number set forth above or, as to holders of Parity Lien Debt, its
address shown on the register kept by the office or agency where the relevant
Parity Lien Debt may be presented for registration of transfer or for exchange.
Failure to mail or delivery by facsimile a notice or communication to a holder
of Parity Lien Debt or any defect in it will not affect its sufficiency with
respect to other holders of Parity Lien Debt.

 

42



--------------------------------------------------------------------------------

(c)    If a notice or communication is mailed or delivered by facsimile in the
manner provided above within the time prescribed, it is duly given, whether or
not the addressee receives it.

Section 7.7 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

Section 7.8 Compensation; Expenses. The Grantors jointly and severally agree to
pay, promptly upon demand:

(i)    such compensation, fees, costs and expenses to the Collateral Trustee and
its agents (including attorney’s fees and expenses) as the Company and the
Collateral Trustee may agree in writing from time to time;

(ii)    all reasonable and documented out-of-pocket costs and expenses incurred
by the Collateral Trustee and its agents (including attorney’s fees and
expenses) in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Parity Lien
Security Document or any consent, amendment, waiver or other modification
relating hereto or thereto;

(iii)    all reasonable and documented out-of-pocket fees, expenses and
disbursements of legal counsel and any auditors, accountants, consultants or
appraisers or other professional advisors and agents engaged by the Collateral
Trustee or any Parity Lien Representative incurred in connection with the
negotiation, preparation, closing, administration, performance or enforcement of
this Agreement and the other Parity Lien Security Documents or any consent,
amendment, waiver or other modification relating hereto or thereto and any other
document or matter requested by the Company, any Grantor or any Guarantor;

(iv)    all other reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Trustee and its agents in connection with the
negotiation, preparation and execution of the Parity Lien Security Documents and
any consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Trustee thereunder; and

(v)    all other reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Trustee and its agents in connection with the
negotiation, preparation and execution of the Parity Lien Security Documents and
any consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Trustee thereunder; and

 

43



--------------------------------------------------------------------------------

(vi)    after the occurrence of any Parity Lien Debt Default, all costs and
expenses incurred by the Collateral Trustee, its agents and any Parity Lien
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Parity Lien Security Documents or
any interest, right, power or remedy of the Collateral Trustee or in connection
with the collection or enforcement of any of the Parity Lien Obligations or the
proof, protection, administration or resolution of any claim based upon the
Parity Lien Obligations in any Insolvency or Liquidation Proceeding, including
all fees and disbursements of attorneys, accountants, auditors, consultants,
appraisers and other professionals engaged by the Collateral Trustee, its agents
or the Parity Lien Representatives.

The agreements in this Section 7.8 will survive repayment of all other Parity
Lien Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.

Section 7.9 Indemnity.

(a)    The Grantors jointly and severally agree to defend, indemnify, pay and
hold harmless the Collateral Trustee, each Parity Lien Representative, each
holder of Parity Lien Obligations and each of their respective Affiliates and
each and all of the directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided that no
Indemnitee will be entitled to indemnification hereunder with respect to any
Indemnified Liability to the extent such Indemnified Liability is found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
THIS INDEMNITY COVERS ORDINARY NEGLIGENCE OF ANY OF THE FOREGOING PARTIES.

(b)    All amounts due under this Section 7.9 will be payable within 10 days
upon written demand.

(c)    Each Person that is secured hereunder, by accepting the benefits of the
security provided hereby, agrees on a pro rata basis, to indemnify Collateral
Trustee (to the extent not reimbursed by Grantors within ten (10) days) upon
demand to the extent required by Section 10.03(c) of the Senior Third Lien
Credit Agreement (or any similar provision of any other Parity Lien Document).

(d)    To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.9(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(e)    No Grantor will ever assert any claim against any Indemnitee, on any
theory of liability, for any lost profits or special, indirect or consequential
damages or (to the fullest extent a claim for punitive damages may lawfully be
waived) any punitive damages

 

44



--------------------------------------------------------------------------------

arising out of, in connection with, or as a result of, this Agreement or any
other Parity Lien Document or any agreement or instrument or transaction
contemplated hereby or relating in any respect to any Indemnified Liability, and
each of the Grantors hereby forever waives, releases and agrees not to sue upon
any claim for any such lost profits or special, indirect, consequential or (to
the fullest extent lawful) punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(f)    The agreements in this Section 7.9 will survive repayment of all other
Parity Lien Obligations and the removal or resignation of the Collateral Trustee
and termination of this Agreement.

Section 7.10 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

Section 7.11 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

Section 7.12 Obligations Secured. All obligations of the Grantors set forth in
or arising under this Agreement will be Parity Lien Obligations and are secured
by all Liens granted by the Parity Lien Security Documents.

Section 7.13 Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT.

Section 7.14 Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement or any of the
other Parity Lien Security Documents may be brought in any state or federal
court of competent jurisdiction in the State, County and City of New York. By
executing and delivering this Agreement, each party hereto irrevocably:

(i)    accepts generally and unconditionally the exclusive jurisdiction and
venue of such courts;

(ii)    waives any defense of forum non conveniens;

(iii)    agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
such party at its address provided in accordance with Section 7.6;

(iv)    agrees that service as provided in clause (3) above is sufficient to
confer personal jurisdiction over such party in any such proceeding in any such
court and otherwise constitutes effective and binding service in every respect;
and

 

45



--------------------------------------------------------------------------------

(v)    agrees each party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any party in the courts
of any other jurisdiction.

Section 7.15 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES ITS
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
UNDER THIS AGREEMENT OR ANY OF THE OTHER PARITY LIEN SECURITY DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE
INTENTS AND PURPOSES OF THE OTHER PARITY LIEN SECURITY DOCUMENTS. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT
AND THE OTHER PARITY LIEN SECURITY DOCUMENTS, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HERETO HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
PARTY HERETO WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
7.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF OR TO THIS
AGREEMENT OR ANY OF THE OTHER PARITY LIEN SECURITY DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING THERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 7.16 Counterparts, Electronic Signatures. This Agreement may be executed
in any number of counterparts (including by facsimile), each of which when so
executed and delivered will be deemed an original, but all such counterparts
together will constitute but one and the same instrument. The parties hereto may
sign this Agreement and any Collateral Trust Joinder and transmit the executed
copy by electronic means, including facsimile or non-editable .pdf files. The
electronic copy of the executed Agreement and any Collateral Trust Joinder is
and shall be deemed an original signature.

Section 7.17 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

Section 7.18 Grantors and Additional Grantors. Each Grantor represents and
warrants that it has duly executed and delivered this Agreement. The Company
will cause each

 

46



--------------------------------------------------------------------------------

Person that hereafter becomes a Grantor or is required by any Parity Lien
Document to become a party to this Agreement to become a party to this
Agreement, for all purposes of this Agreement, by causing such Person to execute
and deliver to the Collateral Trustee a Collateral Trust Joinder, whereupon such
Person will be bound by the terms hereof to the same extent as if it had
executed and delivered this Agreement as of the date hereof. The Company shall
promptly provide each Parity Lien Representative with a copy of each Collateral
Trust Joinder executed and delivered pursuant to this Section 7.18; provided
that the failure to so deliver a copy of the Collateral Trust Joinder to any
then existing Parity Lien Representative shall not affect the inclusion of such
Person as a Grantor if the other requirements of this Section 7.18 are complied
with.

Section 7.19 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

Section 7.20 Rights and Immunities of Parity Lien Representatives. The Senior
Third Lien Administrative Agent, the Junior Third Lien Administrative Agent and
the Collateral Trustee will be entitled, to the extent applicable to such
entity, to all of the rights, protections, immunities and indemnities set forth
in the Senior Third Lien Credit Agreement, Junior Third Lien Credit Agreement
and any future Parity Lien Representative will be entitled to all of the rights,
protections, immunities and indemnities set forth in the credit agreement,
indenture or other agreement governing the applicable Parity Lien Debt with
respect to which such Person will act as representative, in each case as if
specifically set forth herein. In no event will any Parity Lien Representative
be liable for any act or omission on the part of the Grantors or the Collateral
Trustee hereunder. In no event will the Collateral Trustee be liable for any act
or omission on the part of the Grantors or any Parity Lien Representative
hereunder.

Section 7.21 Intercreditor Agreement. Each Person that is secured hereunder, by
accepting the benefits of the security provided hereby, (i) consents (or is
deemed to consent), to the subordination of Liens in favor of the Collateral
Trustee as provided for in the Intercreditor Agreement, (ii) agrees (or is
deemed to agree) that it will be bound by, and will take no actions contrary to,
the provisions of the Intercreditor Agreement, and (iii) authorizes (or is
deemed to authorize) and instructs (or is deemed to instruct) the Collateral
Trustee on behalf of such Person to enter into, and perform under, the
Intercreditor Agreement as “Senior Third Lien Collateral Agent” (as defined in
the Intercreditor Agreement) as “Junior Third Lien Collateral Agent” (as defined
in the Intercreditor Agreement). The Collateral Trustee agrees to enter into any
amendments or joinders to the Intercreditor Agreement, without the consent of
any Holder (as defined in the Second Lien Indenture), the Senior Third Lien
Administrative Agent or the Junior Third Lien Administrative Agent, to add
additional Indebtedness as Priority Lien Debt, Second Lien Debt or Parity Lien
Debt (to the extent permitted to be incurred and secured by the applicable
Secured Debt Documents and subject to the provisions of Article 5 of this
Agreement) and add other parties (or any authorized agent or trustee therefor)
holding such Indebtedness thereto and to establish that the Lien on any
Collateral securing such Indebtedness ranks equally with the Liens on such
Collateral securing the other Priority Lien Debt, Second Lien Debt or Parity
Lien Debt, as applicable, then outstanding. The foregoing provisions are

 

47



--------------------------------------------------------------------------------

intended as an inducement to the lenders under the Parity Lien Documents to
extend credit to the Company, as the borrower under the Parity Lien Debt, and
such lenders are intended third party beneficiaries of this provision and the
provisions of the Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, (x) to the extent that any Lien on any Collateral is
perfected by the possession or control of such Collateral or of any account in
which such Collateral is held, and if such Collateral or any such account is in
fact in the possession or under the control of the Priority Lien Representative,
or of agents or bailees of the Priority Lien Representative, the perfection
actions and related deliverables described in this Agreement or the other Parity
Lien Security Documents shall not be required and (y) to the extent that any
Lien on any Collateral is perfected by the possession or control of such
Collateral or of any account in which such Collateral is held, and if such
Collateral or any such account is in fact in the possession or under the control
of the Second Lien Representative, or of agents or bailees of the Second Lien
Representative, the perfection actions and related deliverables described in
this Agreement or the other Second Lien Security Documents shall not be
required.

Section 7.22 Force Majeure. In no event shall the Collateral Trustee be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Collateral Trustee shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

Section 7.23 U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Collateral Trustee,
like all financial institutions and in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Collateral Trustee. The parties to
this Collateral Trust Agreement agree that they will provide the Collateral
Trustee with such information as it may request in order for the Collateral
Trustee to satisfy the requirements of the U.S.A. Patriot Act.

[Remainder of page intentionally left blank; signature pages follow.]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

COMPANY: EXCO RESOURCES, INC. By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief Financial Officer and
Treasurer

 

Signature Page to Collateral Trust Agreement (Second Lien)



--------------------------------------------------------------------------------

GRANTORS: EXCO HOLDING (PA), INC. EXCO PRODUCTION COMPANY (PA), LLC EXCO
PRODUCTION COMPANY (WV), LLC EXCO RESOURCES (XA), LLC EXCO SERVICES, INC. EXCO
MIDCONTINENT MLP, LLC EXCO PARTNERS GP, LLC EXCO PARTNERS OLP GP, LLC EXCO
HOLDING MLP, INC. EXCO LAND COMPANY, LLC By:  

/s/ Tyler Farquharson

  Name:   Tyler Farquharson   Title:   Vice President, Chief Financial Officer
and Treasurer EXCO OPERATING COMPANY, LP By:  

EXCO Partners OLP GP, LLC

its general partner

By:  

/s/ Tyler Farquharson

  Name:   Tyler Farquharson   Title:   Vice President, Chief Financial Officer
and Treasurer



--------------------------------------------------------------------------------

EXCO GP PARTNERS OLD, LP By:   EXCO Partners GP, LLC its general partner By:  

/s/ Tyler Farquharson

  Name:   Tyler Farquharson   Title:   Vice President, Chief Financial Officer
and Treasurer RAIDER MARKETING, LP By:  

/s/ Tyler Farquharson

  Name:   Tyler Farquharson   Title:   Vice President, Chief Financial Officer
and Treasurer RAIDER MARKETING GP, LLC By:  

/s/ Tyler Farquharson

  Name:   Tyler Farquharson   Title:   Vice President, Chief Financial Officer
and Treasurer



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee

By:  

/s/ Renee Kuhl

  Name:   Renee Kuhl   Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Senior Third Lien Administrative Agent

By:  

/s/ Renee Kuhl

  Name:   Renee Kuhl   Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Senior Third Lien Collateral Trustee

By:  

/s/ Renee Kuhl

  Name:   Renee Kuhl   Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Junior Third Lien Collateral Trustee

By:  

/s/ Renee Kuhl

  Name:   Renee Kuhl   Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Junior Third Lien Administrative Agent

By:  

/s/ Renee Kuhl

  Name:   Renee Kuhl   Title:   Vice President